Exhibit 10.12.1

 

APPLETON PAPERS

RETIREMENT SAVINGS AND

EMPLOYEE STOCK OWNERSHIP

PLAN

 

(As Amended Through July 31, 2002)

 



--------------------------------------------------------------------------------

APPLETON PAPERS RETIREMENT SAVINGS AND

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended Through July 31, 2002)

 

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS

   2

1.1

  

ACP

   2

1.2

  

ACTUAL CONTRIBUTION RATIO

   2

1.3

  

ACTUAL DEFERRAL RATIO

   2

1.4

  

ADP

   3

1.5

  

AFFILIATE

   3

1.6

  

ANNUAL ADDITIONS

   3

1.7

  

BARGAINING UNIT EMPLOYEE

   4

1.8

  

BENEFICIARY

   4

1.9

  

CLOSING DATE

   4

1.10

  

CODE

   5

1.11

  

COMBINED ACCOUNT

   5

1.12

  

COMMITTEE

   5

1.13

  

COMPANY

   5

1.14

  

COMPANY STOCK

   5

1.15

  

COMPENSATION

   6

1.16

  

COVERED COMPENSATION

   6

1.17

  

DATE OF EMPLOYMENT

   6

1.18

  

DATE OF SEVERANCE

   6

1.19

  

DISABILITY

   7

1.20

  

ELECTIVE ACCOUNT

   7

1.21

  

ELECTIVE CONTRIBUTIONS

   7

1.22

  

ELECTIVE DEFERRALS

   7

1.23

  

EMPLOYEE

   7

1.24

  

ENTRY DATE

   8

1.25

  

ERISA

   8

1.26

  

ESOP ACCOUNTS

   8

1.27

  

ESOP COMPONENT

   8

1.28

  

ESOP ELECTIVE ACCOUNT

   8

1.29

  

ESOP MATCHING ACCOUNT

   8

1.30

  

ESOP PROFIT SHARING ACCOUNT

   9

1.31

  

ESOP ROLLOVER ACCOUNT

   9

1.32

  

ESOP TRANSFER ACCOUNT

   9

1.33

  

FMV OF COMPANY STOCK

   9

1.34

  

FORMER PARTICIPANT

   9

1.35

  

FUND

   9

1.36

  

HCE

   10

1.37

  

HOUR OF SERVICE

   10

1.38

  

INDEPENDENT APPRAISER

   11

1.39

  

INVESTMENT FUND

   11

 



--------------------------------------------------------------------------------

1.40

  

LIMITATION YEAR

   11

1.41

  

MATCHING ACCOUNT

   11

1.42

  

MATCHING CONTRIBUTIONS

   11

1.43

  

MSP

   12

1.44

  

NON-ESOP ACCOUNTS

   12

1.45

  

NON-ESOP COMPONENT

   12

1.46

  

NHCE

   12

1.47

  

PARTICIPANT

   12

1.48

  

PAY PERIOD; PAY DATE

   12

1.49

  

PERIOD OF SERVICE

   12

1.50

  

PERIOD OF SEVERANCE

   13

1.51

  

PLAN

   13

1.52

  

PLAN ADMINISTRATOR

   13

1.53

  

PLAN YEAR

   13

1.54

  

PROFIT SHARING ACCOUNT

   14

1.55

  

PROFIT SHARING CONTRIBUTION

   14

1.56

  

RELATED COMPANY

   14

1.57

  

RETIREMENT

   14

1.58

  

ROLLOVER ACCOUNT

   15

1.59

  

ROLLOVER CONTRIBUTION

   15

1.60

  

SAVINGS PERCENTAGE

   15

1.61

  

SERVICE

   15

1.62

  

TRUSTEE

   15

1.63

  

VALUATION DATE

   16

ARTICLE 2: PARTICIPATION

   16

2.1

  

ELIGIBILITY

   16

2.2

  

TERMS OF PARTICIPATION

   16

2.3

  

TRANSFERRED EMPLOYEES

   17

2.4

  

REEMPLOYMENT

   18

2.5

  

BARGAINING UNIT EMPLOYEES

   18

2.6

  

LEASED EMPLOYEES

   18

2.7

  

ADOPTION BY AFFILIATE

   19

ARTICLE 3: COMPANY CONTRIBUTIONS

   19

3.1

  

MATCHING CONTRIBUTIONS PRIOR TO THE CLOSING DATE

   19

3.2

  

MATCHING CONTRIBUTIONS AFTER THE CLOSING DATE

   20

3.3

  

DISCRETIONARY PROFIT SHARING CONTRIBUTION

   22

3.4

  

TIME AND MEDIUM OF PAYMENT OF CONTRIBUTIONS; ALLOCATION RULES

   22

3.5

  

REINSTATEMENTS

   23

3.6

  

CONTRIBUTIONS CONDITIONED ON DEDUCTIBILITY

   24

3.7

  

ROLLOVER CONTRIBUTIONS

   24

3.8

  

PROHIBITED ALLOCATIONS OF STOCK IN AN S CORPORATION

   24 ARTICLE 4: VESTING    24

4.1

  

FULLY VESTED ACCOUNTS

   24

4.2

  

ACCOUNTS SUBJECT TO VESTING SCHEDULE

   25

 

ii



--------------------------------------------------------------------------------

4.3

  

Special Vesting Rules

   25

ARTICLE 5: LIMITATIONS ON CONTRIBUTIONS

   25

5.1

  

LIMITATION ON ELECTIVE DEFERRALS

   25

5.2

  

ADP LIMITATION

   26

5.3

  

ACP LIMITATION

   28

5.4

  

MAXIMUM LIMITATIONS ON ANNUAL ADDITIONS

   29

5.5

  

DEDUCTION LIMITATION

   30

ARTICLE 6: THE FUND, INVESTMENTS, AND ACCOUNTING

   31

6.1

  

TRUST FUND

   31

6.2

  

INVESTMENT FUNDS IN THE NON-ESOP COMPONENT AND THE ESOP COMPONENT

   31

6.3

  

PARTICIPANTS’ DESIGNATION OF INVESTMENTS FUNDS UNDER THE NON-ESOP COMPONENT

   32

6.4

  

PARTICIPANTS’ DESIGNATION OF INVESTMENT IN COMPANY STOCK

   33

6.5

  

DIVERSIFICATION OF ESOP ACCOUNTS

   34

6.6

  

RESERVED

   35

6.7

  

ALLOCATION AND CREDITING OF EMPLOYER CONTRIBUTIONS

   35

6.8

  

VALUATION OF INVESTMENT FUNDS AND ADJUSTMENT OF NON-ESOP ACCOUNTS

   35

6.9

  

ADJUSTMENT OF ESOP ACCOUNTS

   36

6.10

  

FORMER PARTICIPANTS AND BENEFICIARIES

   37

6.11

  

LOANS

   38

ARTICLE 7: DISTRIBUTION

   40

7.1

  

DISTRIBUTION OPTIONS FOR PARTICIPANTS WHO RETIRE OR INCUR A DISABILITY

   40

7.2

  

DISTRIBUTION OPTIONS UPON DEATH

   41

7.3

  

DISTRIBUTION OPTIONS UPON TERMINATION OF EMPLOYMENT/PERMANENT LAYOFF

   41

7.4

  

FORM OF DISTRIBUTIONS

   42

7.5

  

FORFEITURES

   43

7.6

  

AMOUNT OF DISTRIBUTION

   43

7.7

  

PARTICIPANT’S RIGHT TO CONSENT TO DISTRIBUTIONS

   43

7.8

  

TIME WHEN DISTRIBUTIONS MUST COMMENCE

   44

7.9

  

HARDSHIP

   45

7.10

  

INABILITY TO LOCATE DISTRIBUTEE

   47

7.11

  

RESTRICTIONS ON IN-SERVICE DISTRIBUTIONS

   47

7.12

  

DIRECT ROLLOVERS

   47

7.13

  

QUALIFIED DOMESTIC RELATIONS ORDERS

   48

ARTICLE 8: ADMINISTRATION OF THE PLAN

   48

8.1

  

APPOINTMENT OF ESOP COMMITTEE

   48

8.2

  

NAMED FIDUCIARIES

   49

8.3

  

ALLOCATION OF FIDUCIARY AND OTHER RESPONSIBILITIES

   49

8.4

  

QUORUM AND VOTING; PROCEDURES

   50

8.5

  

SERVICE IN MULTIPLE CAPACITIES

   50

8.6

  

POWERS AND AUTHORITY

   50

8.7

  

POWERS OF PLAN ADMINISTRATOR

   50

8.8

  

POWERS OF COMMITTEE

   51

 

iii



--------------------------------------------------------------------------------

8.9

  

ADVISORS

   51

8.10

  

POWERS NOT EXCLUSIVE

   52

8.11

  

LIMITATION OF LIABILITY; INDEMNITY

   52

ARTICLE 9: AMENDMENT OF THE PLAN

   52

9.1

  

AMENDMENT

   52

ARTICLE 10: TERMINATION OF THE PLAN; MERGER

   53

10.1

  

TERMINATION

   53

10.2

  

PLAN MERGER

   53

ARTICLE 11: LIMITATION OF RIGHTS OF PARTICIPANTS, FORMER PARTICIPANT &
BENEFICIARIES

   53

11.1

  

NO EMPLOYMENT RIGHTS

   53

11.2

  

SPENDTHRIFT CLAUSE

   54

11.3

  

INCOMPETENTS

   54

11.4

  

MINORS

   54

11.5

  

DOUBT AS TO IDENTITY

   54

11.6

  

DISCHARGE OF LIABILITY

   55

ARTICLE 12: TOP-HEAVY PROVISIONS

   55

12.1

  

APPLICATION OF ARTICLE 12

   55

12.2

  

TOP-HEAVY DETERMINATION

   55

12.3

  

RESERVED

   55

12.4

  

MINIMUM CONTRIBUTIONS

   55

12.5

  

RESERVED

   56

12.6

  

DEFINITIONS

   56

ARTICLE 13: LIMITATION ON MAXIMUM CONTRIBUTIONS AND BENEFITS UNDER ALL PLANS

   58

ARTICLE 14: RIGHTS, RESTRICTIONS, AND OPTIONS ON COMPANY STOCK

   58

14.1

  

RIGHT OF FIRST REFUSAL

   58

14.2

  

PUT OPTION

   58

14.3

  

SHARE LEGEND; OTHER RESTRICTIONS

   59

14.4

  

NONTERMINABLE RIGHTS

   59

ARTICLE 15: VOTING AND TENDERING OF STOCK

   59

15.1

  

VOTING OF COMPANY STOCK

   59

15.2

  

TENDERING OF COMPANY STOCK

   60

ARTICLE 16: MISCELLANEOUS

   60

16.1

  

SEVERABILITY

   60

16.2

  

CAPTIONS

   60

16.3

  

CONSTRUCTION

   61

EXHIBIT A EGTRRA PROVISIONS

   EXHIBIT A-1

 

iv



--------------------------------------------------------------------------------

APPLETON PAPERS RETIREMENT SAVINGS AND

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended Through July 31, 2002)

 

INTRODUCTION

 

Background. Appleton Papers Inc. (the “Company”) established the Appleton Papers
Retirement Savings Plan (the “Plan”) effective January 1, 1985 to provide
retirement benefits for its eligible Employees through a tax-qualified
retirement benefit plan.

 

The Plan, as amended from time to time thereafter, was amended and restated in
its entirety effective as of January 1, 2001 to enable eligible Employees of the
Company and its affiliates to: (1) accumulate funds for their future security by
electing to make cash or deferral contributions and by sharing in employer
contributions to the Plan; and (2) acquire stock ownership interests in the
Company. Accordingly, as restated (and renamed the “Appleton Papers Retirement
and Employee Stock Ownership Plan”) the Plan contains the following two separate
components:

 

  • A Non-ESOP Component intended to meet the applicable requirements of Section
401(a) of the Internal Revenue Code of 1986 (the “Code”), including a cash or
deferred arrangement intended to qualify under Section 401(k) of the Code.

 

  • An ESOP Component that is designed to invest primarily in stock of the
Company and that is intended to meet the applicable requirements of Sections
401(a), 409, and 4975(e)(7) of the Code and Section 407(d)(6) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), which also includes a cash or
deferred arrangement intended to qualify under Section 401(k) of the Code.

 

The benefits of Participants who terminated employment prior to the effective
date of said restatement shall be determined under the terms of the Plan in
effect at their termination of employment. The Plan has been and continues to be
administered and operated in accordance with relevant provisions of the Code and
other applicable laws and regulations.

 



--------------------------------------------------------------------------------

The Plan, as so restated, and as subsequently amended through July 31, 2002,
reads as follows.

 

ARTICLE 1: DEFINITIONS

 

In construing the following definitions and the balance of the Plan, the
masculine pronoun wherever used includes the feminine, and the singular includes
the plural.

 

1.1 ACP

 

The term “ACP” (an acronym for Average Contribution Percentage) means, for a
specified group of eligible Employees for any Plan Year (i.e., HCEs or NHCEs),
the average of the Actual Contribution Ratios (calculated separately for each
Employee in the group, and calculated separately for the ESOP and Non-ESOP
Components of the Plan).

 

1.2 Actual Contribution Ratio

 

(a) The term “Actual Contribution Ratio” means, for each Employee for any Plan
Year, the ratio of:

 

  (1) the sum of the amount of Matching Contributions actually paid into the
Fund on behalf of such Employee for such Plan Year, to

 

  (2) the Employee’s compensation (within the meaning of Section 414(s) of the
Code) for such Plan Year.

 

(b) The Actual Contribution Ratio shall be calculated separately based upon the
Matching Contributions made on behalf of such Employee for such Plan Year to the
ESOP Component and to the Non-ESOP Component and separately for Bargaining Unit
Employees.

 

(c) The Actual Contribution Ratio for any HCE who is a participant under two or
more arrangements described in Code Section 401(k) sponsored by the Company or a
Related Company shall be determined as if all such arrangements (except plans
that may not be aggregated under applicable regulations) were one such
arrangement.

 

1.3 Actual Deferral Ratio

 

(a) The term “Actual Deferral Ratio” means, for each Employee for any Plan Year,
the ratio of:

 

  (1) the sum of the amount of Elective Contributions actually paid into the
Fund on behalf of such Employee for such Plan Year, to

 

  (2) the Employee’s compensation (within the meaning of Section 414(s) of the
Code) for such Plan Year.

 

2



--------------------------------------------------------------------------------

(b) The Actual Deferral Ratio shall be calculated separately based upon the
Elective Contributions made on behalf of such Employee for such Plan Year to the
ESOP Component and to the Non-ESOP Component, and separately for Bargaining Unit
Employees.

 

(c) The Actual Deferral Ratio for any HCE who is a participant under two or more
arrangements described in Code Section 401(k) sponsored by the Company or a
Related Company shall be determined as if all such arrangements (except plans
that may not be aggregated under applicable regulations) were one such
arrangement.

 

1.4 ADP

 

The term “ADP” (an acronym for Average Deferral Percentage) means, for a
specified group of eligible Employees for any Plan Year (i.e., HCEs or NHCEs),
the average of the Actual Deferral Ratios (calculated separately for each
Employee in the group, and calculated separately for the ESOP and Non-ESOP
Components of the Plan).

 

1.5 Affiliate

 

The word “Affiliate” means any Related Company and any corporation or
unincorporated trade or business that would be a Related Company if “more than
50%” were substituted for “80%” where “80%” appears in Section 1563(a) of the
Code or in the regulations promulgated under Section 414(c) of the Code.

 

1.6 Annual Additions

 

(a) The term “Annual Additions” means the sum credited to a Participant for any
Limitation Year of:

 

  (1) employer contributions,

 

  (2) employee contributions,

 

  (3) forfeitures,

 

  (4) amounts allocated to an individual medical account (as defined in Section
415(l)(2) of the Code) that is part of a pension or annuity plan maintained by
the Company or an Affiliate, and

 

  (5) amounts derived from contributions paid or accrued after December 31, 1985
in taxable years ending after such date, that are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Section 419A(d)(3) of the Code) under a welfare benefit
fund (as defined in Section 419(e) of the Code) maintained by the Company or an
Affiliate.

 

3



--------------------------------------------------------------------------------

The term Annual Additions shall not include any Rollover Contribution made by a
Participant under the Plan.

 

(b) In all instances, the determination of a Participant’s Annual Additions for
any Limitation Year shall be made in accordance with Code Section 415 and the
regulations there under, as amended, the provisions of which are hereby
incorporated by reference.

 

1.7 Bargaining Unit Employee

 

The term “Bargaining Unit Employee” means an Employee employed primarily to
render services within the jurisdiction of a union, where his compensation,
hours of work, or conditions of employment are determined by collective
bargaining with such union.

 

1.8 Beneficiary

 

(a) The word “Beneficiary” means any person designated in writing by a
Participant in accordance with prescribed rules, to receive any distribution in
the event of the death of the Participant, or, if no such designation is in
effect, then the surviving spouse, or children, or the estate of the Participant
in such order of priority.

 

(b) Notwithstanding subsection (a) above, a Participant’s sole Beneficiary shall
be his surviving spouse (if he has a surviving spouse) unless he has designated
another Beneficiary with the written consent of such spouse (which consent shall
not be effective unless it acknowledges the effect of such designation and is
witnessed by a notary public). Any change in a Beneficiary designation by a
Participant that has the effect of naming a person other than the surviving
spouse as sole Beneficiary is subject to the above consent requirement.
Notwithstanding the foregoing, if a Participant establishes to the satisfaction
of the Plan Administrator or his delegate that written consent cannot be
obtained because the spouse cannot be located, or because of such other
circumstances as permitted under applicable law, the spouse whose written
consent was unobtainable will be deemed to have consented to any designation or
change of Beneficiary. Any such consent shall be effective only with respect to
the spouse who gave or was deemed to have given the consent and shall be
irrevocable.

 

1.9 Closing Date

 

The term “Closing Date” means the date upon which Buyer (as defined below)
purchased from Seller (as defined below) all of the partnership interests in
Arjo Wiggins Delaware General Partnership, a Delaware partnership, with all of
its subsidiaries including the Company. “Buyer” collectively means Paperweight
Development Corporation (“PDC”), a Wisconsin corporation and New Appleton LLC, a
Wisconsin limited liability company owned by PDC. “Seller” collectively means
Arjo Wiggins North America Investments, Ltd., a United Kingdom corporation, and
Arjo Wiggins U.S. Holdings, Ltd., a United Kingdom corporation.

 

4



--------------------------------------------------------------------------------

1.10 Code

 

The word “Code” means the Internal Revenue Code of 1986, as amended.

 

1.11 Combined Account

 

The term “Combined Account” means the sum of a Participant’s ESOP Accounts and
Non-ESOP Accounts.

 

1.12 Committee

 

The word “Committee” means the ESOP Committee appointed pursuant to Article 8 of
the Plan.

 

1.13 Company

 

(a) The word “Company” means Appleton Papers Inc., a Delaware corporation, and
its predecessors and successors in interest, as appropriate.

 

(b) The word “Company” also means any subsidiary or other affiliate of Appleton
Papers Inc. that adopts the Plan with the approval of the Board of Directors of
Appleton Papers Inc., subject to the provisions of Section 2.7.

 

1.14 Company Stock

 

For purposes of the Plan, the term “Company Stock” shall mean common stock
issued by the Company that is readily tradable on an established securities
market; provided, however, if the Company’s common stock is not readily tradable
on an established securities market, the term “Company Stock” shall mean common
stock issued by the Company having a combination of voting power and dividend
rates equal to or in excess of: (a) that class of common stock of the Company
having the greatest voting power and (b) that class of common stock of the
Company having the greatest dividend rights. Non-callable preferred stock shall
be treated as Company Stock for purposes of the Plan if such stock is
convertible at any time into stock that is readily tradable on an established
securities market (or, if applicable, that meets the requirements of (a) and (b)
next above) and if such conversion is at a conversion price that, as of the date
of the acquisition by the Plan, is reasonable. For purposes of the immediately
preceding sentence, preferred stock shall be treated as non-callable if, after
the call, there will be a reasonable opportunity for a conversion that meets the
requirements of the immediately preceding sentence. Company Stock shall be held
under the Trust only if such stock satisfies the requirements of Section
407(d)(5) of ERISA.

 

5



--------------------------------------------------------------------------------

1.15 Compensation

 

(a) The word ‘Compensation’ means, for any Limitation Year, the total wages,
salaries, fees and other amounts received by or made available to a Participant
for personal services actually rendered in the course of employment with the
Company, as determined under regulations implementing Section 415 of the Code,
and shall include, for Plan Years commencing after December 31, 1997, (i) any
elective deferral (as defined in Code Section 402(g)(3)), and (ii) any amount
which is contributed or deferred by the Company at the election of the
Participant and which is not includible in the gross income of the Participant
by reason of Code Sections 125, 457, or for Plan Years commencing after December
31, 2000, 132(f)(4).

 

(b) Effective for Plan Years commencing after December 31, 1997, amounts under
Code Section 125 include any amounts not available to a Participant in cash in
lieu of group health coverage because the Participant is unable to certify that
he or she has other health coverage. An amount will be treated as an amount
under Code Section 125 only if the Company does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan.

 

1.16 Covered Compensation

 

(a) The term “Covered Compensation” means, for any Plan Year, the regular wages
or salary paid by the Company to a Participant for services during such period,
including overtime, bonus, sales bonus and similar pay, but excluding any
military allowances and all other special payments and determined before any
Savings Percentage election made pursuant to Section 2.2 or salary reduction
elections under a cafeteria plan under Code Section 125 or a qualified
transportation fringe program under Code Section 132(f).

 

(b) In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
compensation of each employee taken into account under the Plan shall not exceed
$170,000, as adjusted from time to time by the Commissioner for increases in the
cost of living in accordance with Section 401(a)(17)(B) of the Code.

 

1.17 Date of Employment

 

The term “Date of Employment” means the first date on which an Employee performs
an Hour of Service.

 

1.18 Date of Severance

 

(a) The term “Date of Severance” means the earlier of:

 

  (1) the date on which an Employee quits, retires, is discharged or dies, or

 

6



--------------------------------------------------------------------------------

  (2) the first anniversary of the first date on which an Employee remains
absent from employment with the Company or a Related Company for any reason
other than those described in paragraph (1) above.

 

(b) Reserved.

 

1.19 Disability

 

The term “Disability” means total and permanent physical or mental disability,
as evidenced by: (1) receipt of a Social Security disability pension, (2)
receipt of disability payments under the Company’s long-term disability program,
or (3) medical proof to the satisfaction of the Plan Administrator.

 

1.20 Elective Account

 

The term “Elective Account” means the separate bookkeeping account established
for each Participant to which the Elective Contributions made on his behalf and
invested under the Non-ESOP Component of the Plan are credited.

 

1.21 Elective Contributions

 

The term “Elective Contributions” means amounts contributed by the Company on
behalf of a Participant up to 100% of the Participant’s Savings Percentage. As
soon as practicable on and after the Closing Date, a Participant may designate
(in accordance with Sections 6.3 and 6.4) whether his future Elective
Contributions shall be invested in the ESOP or Non-ESOP Component.

 

1.22 Elective Deferrals

 

The term “Elective Deferrals” means Elective Contributions and any other
elective deferrals as defined in Section 402(g)(3) of the Code and the
regulations there under.

 

1.23 Employee

 

(a) The word “Employee” means any person employed by the Company with the
exception of leased employees within the meaning of Section 414(n) of the Code.

 

(b)

For all purposes of the Plan, an individual shall be an Employee of or be
“employed” by the Company for any Plan Year only if such individual is treated
by the Company as an employee for purposes of employment taxes and wage
withholding for federal income taxes. If an individual is not considered to be
an Employee of the Company for a Plan Year in accordance with the preceding
sentence, a subsequent determination by the

 

7



--------------------------------------------------------------------------------

 

Company, any governmental agency or court that the individual is a common law
employee of the Company, even if such determination is applicable to prior
years, will not have a retroactive effect for purposes of eligibility to
participate in the Plan.

 

1.24 Entry Date

 

The term “Entry Date” means the first day on which an Employee satisfies the
Eligibility requirements set forth in Section 2.1.

 

1.25 ERISA

 

The term “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.26 ESOP Accounts

 

The term “ESOP Accounts” means all of a Participant’s ESOP Elective Account,
ESOP Matching Account, ESOP Rollover Account, ESOP Transfer Account and ESOP
Profit Sharing Account. The Plan Administrator may establish an “ESOP Stock
Account,” an “ESOP Cash Account” and an “ESOP Loan Account” as subaccounts.

 

1.27 ESOP Component

 

The term “ESOP Component” means the portion of the Plan that is intended to
constitute an employee stock ownership plan designed to invest primarily in
Company Stock and that is intended to meet the applicable requirements of
Sections 401(a), 409, and 4975(e)(7) of the Code and Section 407(d)(6) of the
ERISA, with a cash or deferred feature designed to satisfy the applicable
requirements of Section 401(k) of the Code.

 

1.28 ESOP Elective Account

 

The term “ESOP Elective Account” means the separate bookkeeping account
established for each Participant to which the Elective Contributions made on his
behalf and invested under the ESOP Component of the Plan are credited.

 

1.29 ESOP Matching Account

 

The term “ESOP Matching Account” means the separate bookkeeping account
established for each Participant to which the Matching Contributions made on his
behalf and invested under the ESOP Component of the Plan are credited.

 

8



--------------------------------------------------------------------------------

1.30 ESOP Profit Sharing Account

 

The term “ESOP Profit Sharing Account” means the separate bookkeeping account
established for each Participant to which the Profit Sharing Contributions made
on his behalf and invested under the ESOP Component of the Plan are credited.

 

1.31 ESOP Rollover Account

 

The term “ESOP Rollover Account” means the separate bookkeeping account
established for each Participant to which Rollover Contributions made by the
Participant under the ESOP Component of the Plan are credited.

 

1.32 ESOP Transfer Account

 

The term “ESOP Transfer Account” means the separate bookkeeping account
established for each Participant to which amounts are transferred from either
the Non-ESOP Component of the Plan or the MSP, pursuant to Section 6.4(b). The
Plan Administrator may direct the Trustee to establish different subaccounts in
the ESOP Transfer Account to recognize the different types of monies transferred
to the ESOP Transfer Account (e.g., 401(k) or matching contributions from the
Plan, or profit sharing contributions from the MSP).

 

1.33 FMV of Company Stock

 

The term “FMV of Company Stock” means the fair market value of Company Stock, at
a certain date, as determined by the Trustee based on the appraisal of an
Independent Appraiser.

 

1.34 Former Participant

 

The term “Former Participant” means any former Employee whose interest in the
Fund has not been completely distributed pursuant to Article 7.

 

1.35 Fund

 

The word “Fund” means the trust fund established by the Trust Agreement as
described in Article 6.

 

9



--------------------------------------------------------------------------------

1.36 HCE

 

(a) Effective for Plan Years commencing after December 31, 1996, the term “HCE”
means any employee who is a highly compensated employee as defined in Section
414(q) of the Code, which includes any employee who:

 

  (1) was at any time a 5% owner (as defined in Section 416(i)(1) of the Code)
of the Company or a Related Company during the Plan year or the preceding Plan
Year;

 

  (2) for the preceding Plan Year:

 

  (A) received Compensation from the employer in excess of $85,000 (as adjusted
from time to time by the Commissioner for increases in the cost of living in
accordance with Section 414(q)(1) of the Code); and

 

  (B) was in the top paid group of employees for such preceding year.

 

(b) Reserved.

 

(c) With respect to a Plan Year being tested, the determination of who is an
HCE, including but not limited to the determinations of the number and identity
of the employees in the top-paid group and the compensation that is considered,
will be made in accordance with Code Section 414(q) and the regulations there
under.

 

(d) Effective for Plan Years commencing after December 31, 1996, the ‘family
aggregation’ rules (as contemplated by Code Section 414(q)(6) prior to enactment
of PL 104-188) shall no longer be applicable to this Plan.

 

1.37 Hour of Service

 

(a) The term “Hour of Service” means:

 

  (1) each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Company or a Related Company. These hours shall be
credited to the Employee for the computation period or periods in which the
duties are performed;

 

  (2) each hour for which an Employee is paid, or entitled to payment, by the
Company or a Related Company on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
Disability), layoff, jury duty, military duty or leave of absence; and

 

  (3)

each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Company or a Related Company. The same Hours of
Service shall not be credited both under paragraph (1) or paragraph (2), as the
case may be, and under this paragraph (3). These hours shall be credited to the
Employee for the computation period or periods to which the award or agreement

 

10



--------------------------------------------------------------------------------

 

pertains rather than the computation period in which the award, agreement or
payment is made.

 

(b) Hours of service shall be calculated and credited under this Section 1.37
pursuant to Section 2530.200b-2 of the Department of Labor Regulations,
incorporated herein by reference, and in accordance with the Family and Medical
Leave Act of 1992 and regulations promulgated thereunder

 

(c) Effective as of December 12, 1994, notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code Section
414(u).

 

1.38 Independent Appraiser

 

The term “Independent Appraiser” shall mean an Independent Appraiser as defined
in Section 401(a)(28) of the Code, in accordance with the terms of the Trust and
the provisions of Section 3(18) of ERISA.

 

1.39 Investment Fund

 

The term “Investment Fund” means a portion of the Fund that is separately
invested, as more specifically provided in Article 6.

 

1.40 Limitation Year

 

The term “Limitation Year” means the calendar year, unless another consecutive
twelve-month period is adopted by written resolution of the Company.

 

1.41 Matching Account

 

The term “Matching Account” means the separate bookkeeping account established
for each Participant to which Matching Contributions made on his behalf and
invested under the Non-ESOP Component are credited.

 

1.42 Matching Contributions

 

The term “Matching Contributions” means amounts contributed by the Company on
behalf of a Participant under Sections 3.1 and 3.2.

 

11



--------------------------------------------------------------------------------

1.43 MSP

 

The term “MSP” means The Appleton Papers Inc. Retirement Medical Savings Plan.

 

1.44 Non-ESOP Accounts

 

The term “Non-ESOP Accounts” means the sum of a Participant’s Elective Account,
Matching Account, Rollover Account, and Profit Sharing Account. The Plan
Administrator may establish a Non-ESOP Loan Account as a Sub Account.

 

1.45 Non-ESOP Component

 

The term “Non-ESOP Component” means the portion of the Plan that is intended to
constitute a profit sharing plan with a cash or deferred feature designed to
satisfy the applicable requirements of Sections 401(a) and 401(k) of the Code.

 

1.46 NHCE

 

The term “NHCE” (an acronym for Non-Highly Compensated Employee) means any
employee who is not a HCE.

 

1.47 Participant

 

The word “Participant” means any Employee who has enrolled in the Plan pursuant
to Section 2.2. or on whose behalf the Company makes a Profit Sharing
Contribution. “Participant” also means an individual who is a Former
Participant.

 

1.48 Pay Period; Pay Date

 

The term “Pay Period” means the applicable period for which Covered Compensation
is paid. The term “Pay Date” means the date upon which Covered Compensation
applicable to a Pay Period is actually paid.

 

1.49 Period of Service

 

The term “Period of Service” means the period commencing on an Employee’s most
recent Date of Employment and ending on his next Date of Severance, including
any Period of Severance of less than 12 consecutive months. Service prior to the
effective date of this amendment and restatement of the Plan shall be included
in an Employee’s Period of Service.

 

12



--------------------------------------------------------------------------------

1.50 Period of Severance

 

(a) The term “Period of Severance” means the period of time commencing on a Date
of Severance and ending on the date on which an Employee again performs an Hour
of Service; provided, however, the first twelve (12)-consecutive months of
absence from work after a Severance Date shall not be included within a Period
of Severance if such absence is for maternity or paternity reasons (as defined
below).

 

(b) For purposes of this Section 1.50, an absence from work for maternity or
paternity reasons means a cessation of active employment (and continuous absence
from such employment)

 

  (1) by reason of the pregnancy of the individual,

 

  (2) by reason of the birth of a child of the individual,

 

  (3) by reason of the placement of a child with the individual in connection
with the adoption of such child by such individual, or

 

  (4) for purposes of caring for such child for a period beginning immediately
following such birth or placement.

 

1.51 Plan

 

The word “Plan” means the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan, an amendment and restatement of the Appleton Papers Retirement
Savings Plan, effective as of January 1, 2001.

 

1.52 Plan Administrator

 

The term “Plan Administrator” means the individuals designated to act as such by
the Committee. The Committee may appoint different administrators for the ESOP
Component and the Non-ESOP Components of the Plan.

 

1.53 Plan Year

 

The term “Plan Year” means the calendar year.

 

13



--------------------------------------------------------------------------------

1.54 Profit Sharing Account

 

The term “Profit Sharing Account” means the separate bookkeeping account
established for each Participant to which the Profit Sharing Contributions made
on his behalf and invested under the Non-ESOP Component of the Plan are
credited.

 

1.55 Profit Sharing Contribution

 

The term “Profit Sharing Contribution” means any amounts contributed by the
Company on behalf of a Participant under Section 3.3.

 

1.56 Related Company

 

(a) The term “Related Company” means, for an applicable period:

 

  (1) any corporation that is a member of a controlled group of corporations
(within the meaning of Section 414(b) of the Code and the regulations there
under) that includes the Company, or

 

  (2) any trade or business (whether or not incorporated) that is under common
control with the Company, as determined in accordance with Section 414(c) of the
Code and the regulations there under, or

 

  (3) any organization that is a member of an “affiliated service group” (within
the meaning of Code Section 414(m) and the regulations there under) that
includes the Company, or

 

  (4) any other entity required to be aggregated with the Company pursuant to
regulations promulgated under Section 414(o) of the Code.

 

(b) Reserved.

 

1.57 Retirement

 

(a) The word “Retirement” means the termination of employment of a Participant
on or after:

 

  (1) the first day of the month coinciding with or next following the
retirement date under any defined benefit retirement plan of the Company of
which he is a member (including without limitation the earliest retirement date
available to such a Participant, whether by reason of the regular terms of the
applicable retirement plan, or any special early retirement option available to
an employee through such retirement plan), or

 

14



--------------------------------------------------------------------------------

  (2) if a Participant is not a member of any such plan, the first day of any
month coinciding with or following his attainment of age 65.

 

(b) Reserved.

 

1.58 Rollover Account

 

The term “Rollover Account” means the separate bookkeeping account established
for each Employee to which Rollover Contributions made by the Participant under
the Non-ESOP Component of the Plan are credited.

 

1.59 Rollover Contribution

 

The term “Rollover Contribution” means those contributions made by an eligible
Employee in accordance with Section 3.7 of the Plan. Such contributions must be
attributable to an amount distributable from:

 

(a) a trust described in Section 401(a) of the Code;

 

(b) an annuity plan described in Section 403(a) of the Code;

 

(c) an individual retirement account or individual retirement annuity as defined
in Section 408 of the Code; or

 

(d) effective January 1, 2002, an arrangement described in Section 403(b) of the
Code;

 

provided that such amount is an eligible rollover distribution as such term is
defined in the Code and applicable regulations.

 

1.60 Savings Percentage

 

The term “Savings Percentage” means for any Pay Period the percentage elected by
a Participant pursuant to Section 2.2 and in effect for such Pay Period.

 

1.61 Service

 

The word “Service” means the aggregate of an Employee’s Periods of Service.

 

1.62 Trustee

 

The word “Trustee” means the trustee or trustees of the Fund at any time acting
under one or more Trust Agreements, as described in Article 6.

 

15



--------------------------------------------------------------------------------

1.63 Valuation Date

 

Other than for Company Stock, the term “Valuation Date” means each day the New
York Stock Exchange is open for business or such other times as may be agreed to
in writing between the Company and the Trustee. For Company Stock, the term
“Valuation Date” means the semiannual date on which Company Stock is valued by
an Independent Appraiser, and such other Valuation Dates as are declared by the
Committee.

 

ARTICLE 2: PARTICIPATION

 

2.1 Eligibility

 

(a) Effective as of January 1, 2001 each Employee who was previously
participating in the Plan shall continue to participate in the Plan, as amended
and restated, subject to the terms of the Plan;

 

(b) Each Employee who is hired on a full-time basis (other than a Bargaining
Unit Employee) shall be eligible to become a Participant as of his or her Date
of Employment; and

 

(c) Prior to the Closing Date, an Employee who is a Bargaining Unit Employee
shall be eligible to become a Participant on the beginning of the second
calendar year quarter following his or her Date of Employment. After the Closing
Date, an Employee who is a Bargaining Unit Employee shall be eligible to become
a Participant on the first day he or she becomes eligible for welfare benefits
as determined under the collective bargaining agreement covering such Bargaining
Unit Employee.

 

(d) Each regular Employee not described in subsections (a), (b) or (c) above
shall be eligible to become a Participant on the first day of the calendar year
quarter following the first anniversary of his Employment Date, if he has
completed 1,000 Hours of Service within the 12-month period beginning on such
Employment Date. An Employee subject to this subsection who does not complete
1,000 Hours of Service in that initial 12-month period shall be eligible to
become a Participant on the first day of the calendar year quarter next
following the close of the first Plan Year in which he completes 1,000 Hours of
Service.

 

2.2 Terms of Participation

 

(a)

Subject to the limitations set forth herein, an eligible Employee may become a
Participant in the Plan by electing a Savings Percentage of any whole percentage
of the Participant’s Covered Compensation in an amount not less than two percent
(2%) nor more than fifteen percent (15%) of such Covered Compensation; provided
that the Company may, in its sole discretion, increase the maximum percentage on
a year-by-year basis to the extent permitted by law. A Savings Percentage
election shall be made in writing on a form prescribed and provided by the Plan
Administrator, and shall include an agreement

 

16



--------------------------------------------------------------------------------

 

by the Employee to reduce his cash remuneration by an amount equal to such
Savings Percentage.

 

(b) An Employee’s Savings Percentage election under subsection (a) above shall
be effective upon the first Pay Date occurring on or after the Entry Date
following the date he files an election form; provided the required form is
completed, signed and received by the Company in such form and at such time the
Plan Administrator may require.

 

(c) A Participant may change the percentage designation of his election as of
any Pay Date, and may terminate his election at any time, provided that such
Participant notifies the Plan Administrator in such form and at such time as the
Plan Administrator may require, but in all events prior to the proposed
effective date of such change or termination. A termination shall take effect as
soon as administratively practical after notification is received by the
Company, but in no event later than 30 days thereafter. A Participant who so
terminates his election may make a new election as provided in this Section 2.2.

 

(d) Notwithstanding any other provision of the Plan, in the event the Plan
Administrator is notified (in such form and manner as the Plan Administrator may
designate) by a Participant of an error in the implementation of a Savings
Percentage election, the Company shall correct such error retroactive to the
date implementation normally would have occurred, provided such notice is given
not more than thirty (30) days after publication of the first Participant
statement by the plan recordkeeper (whether produced electronically or in hard
copy) after such error occurs. A Savings Percentage election that is not
implemented, and is not corrected as provided herein, shall be deemed to be null
and void, and of no effect whatever.

 

(e) The Company shall contribute, on behalf of each Participant who elects to
credit to this Plan the payment of certain elective benefit credits under an
applicable Flexible Benefits Plan of the Company, if any, 100% of the value of
such credits to such Participant’s Elective Account under the Non-ESOP
Component.

 

2.3 Transferred Employees

 

(a) Except as provided below in this Section 2.3, each person who is transferred
to the Company from a Related Company shall become eligible to enroll as a
Participant upon his compliance with the eligibility requirements of Section 2.1
above.

 

(b) Periods of employment with a Related Company or a series of Related
Companies shall be included in determining an Employee’s compliance with the
eligibility requirements for participation in the Plan and for purposes of
vesting under Article 4.

 

(c)

If a Participant is transferred to employment with a Related Company or a series
of Related Companies, he shall not be deemed to have retired or terminated his
Service or employment for purposes of this Plan until such time as he is
employed neither by the Company nor by any Related Company. Upon Retirement,
Disability, death, layoff or termination from service of such a Participant
while in the employ of a Related

 

17



--------------------------------------------------------------------------------

 

Company, distribution shall be made in accordance with this Plan as if such
Participant had been retired, become Disabled, died, been laid off, or
terminated his service in the employ of the Company.

 

(d) Nothing in this Section 2.3 shall be construed to authorize a Participant to
share in contributions under this Plan with respect to remuneration paid to him
by a Related Company.

 

2.4 Reemployment

 

If an Employee, after terminating employment, shall be rehired by the Company,
he shall be eligible to resume participation in this Plan on the first Entry
Date after rehire if he had previously become a Participant under the Plan.
Otherwise he shall become a Participant when he complies with the foregoing
provisions of this Article 2, by taking into account both his Service prior to
termination and his Period of Service after rehire.

 

2.5 Bargaining Unit Employees

 

Notwithstanding any other provision of the Plan, Bargaining Unit Employees shall
be eligible to participate in this Plan only if the applicable collective
bargaining agreement expressly so provides, in which case, participation by a
Bargaining Unit Employee shall be only to the extent and on the terms and
conditions specified in the collective bargaining agreement covering such
individual.

 

2.6 Leased Employees

 

(a) If any person who is not an employee of the Company provides services to the
Company (or a Related Company) on a substantially full-time basis for a period
of at least one year, such periods shall be counted as if such person had been
an Employee in calculating Hours of Service for purposes of determining
eligibility to participate under Section 2.1, and in calculating Service for
purposes of vesting under Article 4, but only if:

 

  (1) such services are provided pursuant to an agreement between the Company
and any other person; and

 

  (2) such services are performed under the primary direction and control of the
Company.

 

(b) Reserved.

 

18



--------------------------------------------------------------------------------

2.7 Adoption by Affiliate

 

Any subsidiary or other affiliate of Appleton Papers Inc. that has become a
“Company” as provided in Section 1.13(b) is deemed to have designated Appleton
Papers Inc. as its agent with respect to amending or terminating the Plan. Any
such action shall be binding on such subsidiary or affiliate at the time taken.

 

ARTICLE 3: COMPANY CONTRIBUTIONS

 

3.1 Matching Contributions Prior to the Closing Date

 

(a) Subject to the limitations set forth herein, and effective until the end of
a special deferral election period occurring as soon as administratively
feasible after the Closing Date, on or as of each Pay Date applicable to a Pay
Period, the Company shall contribute on behalf of each Participant the following
amounts:

 

  (1) Non-Bargaining Unit Employees:

 

75% of the portion of the Participant’s Savings Percentage for such Pay Period
not in excess of 6% of Covered Compensation;

 

  (2) Bargaining Unit Employees (Harrisburg):

 

75% of the portion of the Participant’s Savings Percentage for such Pay Period
not in excess of 6% of Covered Compensation.

 

  (3) Bargaining Unit Employees (Roaring Spring Local 422):

 

50% of the portion of the Participant’s Savings Percentage for such Pay Period
not in excess of 6% of Covered Compensation (provided that, for any Employee who
was a Participant on June 1, 1998, and who does not have in effect an
irrevocable waiver of any pre-existing or future right to post-retirement
medical insurance provided by the Company, such percentage shall be 0%).

 

A Participant who executes a valid irrevocable waiver shall be eligible to
receive the Employer Contribution described above effective with the first Pay
Date that occurs in the first calendar quarter after receipt by the Company of
such waiver. Such waiver shall be made on a form and in the manner prescribed by
the Company.

 

  (4) Bargaining Unit Employees (Kansas City) — 80% of the Participant’s Savings
Percentage for such Pay Period not in excess of 6% of Covered Compensation.

 

  (5)

Bargaining Unit Employees (West Carrollton) – From January 1, 2001 to April 1,
2001, no Matching Contribution shall be made. Effective April 2, 2001, 50% of

 

19



--------------------------------------------------------------------------------

 

the Participant’s Savings Percentage for such Pay Period not in excess of 6% of
Covered Compensation.

 

  (6) Bargaining Unit Employees (Appleton Plant) – From January 1, 2001 to May
27, 2001, no Matching Contribution shall be made. Effective May 28, 2001, 50% of
the Participant’s Savings Percentage for such Pay Period not in excess of 6% of
Covered Compensation.

 

(b) Notwithstanding the foregoing, the Company may, by resolution of its Board
of Directors and in its sole and absolute discretion, increase the contribution
percentages set forth above based on profitability or such other reasons that it
deems appropriate.

 

(c) In addition, at or as of the end of the 2001 Plan Year, the Company shall
contribute on behalf of each Participant who exceeds the 402(g) limit an
additional amount equal to the difference (if any) between (1) the amount of
Matching Contributions the Participant would have received under the formulas
above if his Savings Percentage had been made on a level basis throughout that
Plan Year (or in the case of 3.1(a)(5) or (6) above, from the effective date of
such Matching Contributions) up to the Closing Date, and (2) the amount
previously contributed as a Matching Contribution on behalf of that Participant
by the Company for that portion of the 2001 Plan Year.

 

3.2 Matching Contributions After the Closing Date

 

(a) Amount of Contribution

 

Subject to the limitations set forth herein, and first effective at the end of a
special deferral election period occurring as soon as administratively feasible
after the Closing Date, the Company shall contribute on behalf of each
Participant the following amounts:

 

  (1) Non-Bargaining Unit Employees – A contribution to the Participant’s ESOP
Matching Contribution Account equal to the sum of:

 

  (A) 100% of the Participant’s Savings Percentage invested under the ESOP
Component of the Plan; and

 

  (B) 50% of the Participant’s Savings Percentage invested under the Non-ESOP
Component of the Plan.

 

provided, however, that a Matching Contribution shall only be made on that
portion of the Savings Percentage not in excess of 6% of Covered Compensation.

 

  (2) Bargaining Unit Employees (Appleton; West Carrollton; and Roaring Spring):
A contribution to the Participant’s ESOP Matching Contribution Account equal to
100% of the portion of the Participant’s Savings Percentage invested under the
ESOP Component of the Plan not in excess of 6% of Covered Compensation.

 

20



--------------------------------------------------------------------------------

  (3) Bargaining Unit Employees (employed at Roaring Spring and not receiving a
contribution toward retiree medical) will receive a matching contribution, in
addition to the contribution specified in Section 3.2(a)(2) above, of 50% of the
portion of the Participant’s Savings Percentage not in excess of 6% of Covered
Compensation. Such matching contribution shall be invested in either the ESOP
Component or the Non-ESOP Component of the Plan in the same manner as the
Participant’s Savings Percentage to which the Matching Contribution relates.

 

  (4) Bargaining Unit Employees (Harrisburg):

 

  (A) 100% of the Participant’s Savings Percentage invested under the ESOP
Component of the Plan; and

 

  (B) 75% of the Participant’s Savings Percentage invested under the Non-ESOP
Component of the Plan.

 

provided, however, that a Matching Contribution shall only be made on that
portion of the Savings Percentage not in excess of 6% of Covered Compensation.
Such matching contribution shall be invested in either the ESOP Component or the
Non-ESOP Component of the Plan in the same manner as the Participant’s Savings
Percentage to which the Matching Contribution relates.

 

  (5) Bargaining Unit Employees (Kansas City):

 

  (A) 100% of the Participant’s Savings Percentage invested under the ESOP
Component of the Plan; and

 

  (B) 80% of the Participant’s Savings Percentage invested under the Non-ESOP
Component of the Plan.

 

provided, however, that a Matching Contribution shall only be made on that
portion of the Savings Percentage not in excess of 6% of Covered Compensation.
Such matching contribution shall be invested in either the ESOP Component or the
Non-ESOP Component of the Plan in the same manner as the Participant’s Savings
Percentage to which the Matching Contribution relates.

 

(b) The Company may, by resolution of its Board of Directors and in its sole and
absolute discretion, increase or decrease the percentage factors set forth above
for a given Plan Year, and from year to year, based on profitability or such
other reasons that it deems appropriate

 

(c)

In addition, at or as of the end of each Plan Year, the Company shall contribute
on behalf of each Participant who has not received the maximum available
Matching Contribution on Elective Deferrals made pursuant to a Savings
Percentage election for such Plan Year, an additional Matching Contribution
equal to the difference (if any) between (1) the amount of Matching Contribution
the Participant would have received under the formulas above if his or her
Savings Percentage had been made on a level basis throughout that Plan Year, and
(2) the amount previously contributed as a Matching Contribution by the

 

21



--------------------------------------------------------------------------------

 

Company for such Plan Year. Effective with the Plan Year commencing January 1,
2002, such additional Matching Contribution shall in all events be made in the
form of Company Stock.

 

3.3 Discretionary Profit Sharing Contribution

 

(a) Subject to the limitations set forth herein, and effective as of the Closing
Date, the Company, in its discretion, may determine whether a Profit Sharing
Contribution shall be made to the Non-ESOP Component of the Plan for a Plan
Year, and if so, the amount to be contributed. Such amounts shall be credited to
each eligible Participant’s Profit Sharing Account and shall be subject to the
Participant’s investment direction under Section 6.3.

 

(b) Subject to the limitations set forth herein, and effective as of the Closing
Date, the Company, in its discretion, may determine whether a Profit Sharing
Contribution shall be made to the ESOP Component of the Plan for a Plan Year,
and if so, the amount to be contributed. Such allocated amounts shall be
credited to each eligible Participant’s ESOP Profit Sharing Account subject to
the limitations and rules governing the ESOP Component of the Plan.

 

3.4 Time and Medium of Payment of Contributions; Allocation Rules

 

(a) Elective Contributions

 

  (1) Timing. The Company shall pay Participants’ Elective Contributions over to
the Trustee as soon as practicable.

 

  (2) Medium. The Company shall pay Participants’ Elective Contributions over to
the Trustee in cash.

 

(b) Matching Contributions

 

  (1) Timing

 

  (A) Contributions to the Non-ESOP Component of the Plan shall be made within
60 days following the Pay Date during which the Elective Contributions to which
such Matching Contributions relate would have been paid.

 

  (B) Contributions to the ESOP Component of the Plan shall be made as of the
Valuation Date following the Pay Date during which the Elective Contributions to
which such Matching Contributions relate would have been paid, and shall be
based on the FMV of Company Stock as of the preceding or following Valuation
Date (whichever is lower).

 

22



--------------------------------------------------------------------------------

  (2) Form of Contribution. The Company shall make Matching Contributions
required under the Non-ESOP Component in the form of cash. The Company shall
make Matching Contributions required under the ESOP Component in the form of
Company Stock or cash to be invested in Company Stock, as determined by the
Board of Directors of the Company in its sole discretion.

 

(c) Profit Sharing Contributions

 

  (1) Timing. Profit Sharing Contributions to either the Non-ESOP Component or
the ESOP Component of the Plan shall be made by the due date of the Company’s
tax return (including extensions) for the year to which such contributions
relate.

 

  (2) Form of Contribution. The Company shall make any Profit Sharing
Contributions under the Non-ESOP Component in the form of cash. The Company
shall make any Profit Sharing Contributions under the ESOP Component in the form
of Company Stock or cash to be invested in Company Stock, as determined by the
Board of Directors of the Company in its sole discretion.

 

  (3) Eligibility to Receive an Allocation of Profit Sharing Contribution. In
general, an individual must be (A) eligible to participate in the Plan and (B)
employed on the last day of a Plan Year to which a Profit Sharing Contribution
relates in order to share in such Profit Sharing Contribution. However,
Participants who cease to be Employees during the Plan Year by reason of death,
Disability or Retirement shall be eligible to share in such Profit Sharing
Contribution. In its resolutions declaring a Profit Sharing Contribution the
Plan, the Company may impose other conditions upon eligibility to share in such
Profit Sharing Contribution, including without limitation a provision that the
Profit Sharing Contribution be allocated only to Participants at a certain
division or location.

 

  (4) Allocation of Profit Sharing Contributions. Participants eligible to
receive an allocation of such Profit Sharing Contribution shall share in such
Contribution in proportion to their relative amounts of Covered Compensation for
that portion of the Plan Year during which they were eligible to participate in
the Plan.

 

3.5 Reinstatements

 

In addition to the contributions otherwise provided for in Sections 3.1, 3.2 &
3.3 above, the Company shall contribute such additional amounts as are required
for reinstatement of any accounts in accordance with Sections 7.5 and 7.10.

 

23



--------------------------------------------------------------------------------

3.6 Contributions Conditioned on Deductibility

 

Notwithstanding any other provision of the Plan, each contribution by the
Company under this Article 3 is expressly conditioned on the deductibility of
such contribution under Section 404 of the Code.

 

3.7 Rollover Contributions

 

The Committee may, under uniform rules applied on a consistent and
nondiscriminatory basis, permit the Trustee to accept a Rollover Contribution on
behalf of an Employee who is or may become a Participant, provided, however,
that in the opinion of the Committee or its legal counsel, the Rollover
Contribution will not jeopardize the tax-exempt status of the Plan or the Trust
or create adverse tax consequences for the Employer. The Committee may require
such evidence as they deem appropriate to ensure that any such Rollover
Contribution to the Plan shall not adversely affect its tax-qualified status. In
no event shall a Rollover Contribution be made to the Plan in the form of a
direct transfer from any tax-qualified plan that is required to provide benefits
in the form of a qualified joint and survivor annuity or a qualified
pre-retirement survivor annuity, as defined in subsections (b) and (c) of Code
Section 417. After the Closing Date, the Committee may, under uniform rules
applied on a consistent and nondiscriminatory basis, permit Participants to
direct that a portion of such Rollover Contribution be invested in Company Stock
under the ESOP Component of this Plan.

 

3.8 Prohibited Allocations of Stock in an S Corporation

 

Notwithstanding any Plan provision to the contrary, no portion of the Plan’s
assets attributable to (or allocable in lieu of) employer securities consisting
of stock in an S corporation shall, during a nonallocation year, accrue (or be
allocated directly or indirectly under any plan of the Company meeting the
requirements of Section 401(a) of the Code) for the benefit of any disqualified
person. For this purpose, the terms ‘nonallocation year’ and ‘disqualified
person’ shall be defined as set forth in Section 656 of the Economic Growth and
Tax Relief Reconciliation Act of 2001.

 

ARTICLE 4: VESTING

 

4.1 Fully Vested Accounts

 

An Employee’s Elective Account, ESOP Elective Account, Rollover Account, ESOP
Rollover Account, and ESOP Transfer Account shall at all times be fully vested
and nonforfeitable.

 

24



--------------------------------------------------------------------------------

4.2 Accounts Subject to Vesting Schedule

 

An Employee’s Matching Account and ESOP Matching Account, Profit Sharing Account
and ESOP Profit Sharing Account shall be vested in accordance with the following
schedule, based on the Employee’s Service:

 

Service (In Years):

--------------------------------------------------------------------------------

   Vesting Percentage


--------------------------------------------------------------------------------

Less than one

   0%

One but less than two

   20%

Two but less than three

   40%

Three but less than Four

   60%

Four but less than five

   80%

Five or more

   100%

 

4.3 Special Vesting Rules

 

A Participant’s Matching Account, ESOP Matching Account, Profit Sharing Account
and ESOP Profit Sharing Account shall in all events be or become fully vested
and nonforfeitable upon the first to occur of the following events:

 

(a) Retirement;

 

(b) Disability while employed by the Company, a Related Company or an Affiliate;

 

(c) Death while employed by the Company, a Related Company or an Affiliate;

 

(d) Upon the complete discontinuance of employer contributions to the Plan;

 

(e) Upon the complete termination of the Plan; or

 

(f) Upon the partial termination of the Plan, if the Participant is affected by
such partial termination.

 

ARTICLE 5: LIMITATIONS ON CONTRIBUTIONS

 

5.1 Limitation on Elective Deferrals

 

(a) Notwithstanding any other provision of the Plan to the contrary, Elective
Deferrals made on behalf of a Participant in any calendar year under the Plan
and all plans, contracts or arrangements maintained by the Company or any
Related Company shall not exceed $10,500, as such amount may be adjusted in
accordance with Code Section 402(g) and the regulations there under, the
provisions of which are hereby incorporated by reference. In the event that the
limitation set forth in the preceding sentence is exceeded with respect to any
Participant in any calendar year, the Participant shall be deemed to have
notified the Committee of such excess amount (hereinafter referred to as “Excess
Elective Deferrals”), and such Excess Elective Deferrals, increased by any
income and decreased by any losses attributable thereto shall be distributed to
the Participant no later than April 15 of the following calendar year.

 

(b)

If a Participant also participates in any other plans, contracts or arrangements
subject to the limitation set forth in Section 5.1(a) above and has made Excess
Elective Deferrals

 

25



--------------------------------------------------------------------------------

 

for any calendar year under this Plan when combined with all other such plans,
contracts or arrangements, the Participant may notify the Committee in writing
no later than March 1 of the following calendar year of the amount of Elective
Deferrals made under the Plan that constitute Excess Elective Deferrals. Upon
such timely notification by a Participant, the Plan shall distribute such Excess
Elective Deferrals, increased by any income and decreased by any losses
attributable thereto no later than the April 15 of such following calendar year;
provided, however, that in no event may a Participant receive from the Plan a
distribution of Excess Elective Deferrals for a calendar year in an amount
exceeding the Participant’s total Elective Deferrals under the Plan for such
calendar year.

 

(c) The determination of the income and loss allocable to Excess Elective
Deferrals shall be made in accordance with Code Section 402(g) and the
regulations there under, as may be amended from time to time.

 

(d) The amount of Excess Elective Deferrals that may be distributed to a
Participant for a calendar year pursuant to this Section 5.1 shall be reduced by
any Excess Contributions (as defined in Section 5.2(b)) previously distributed
with respect to the Participant for the Plan Year beginning with or within such
calendar year. In the event of a reduction under this Section 5.1(d), the amount
of Excess Contributions included in the gross income of the Participant and
reported as a distribution of Excess Contributions shall be reduced by the
amount of the reduction under this Section 5.1(d).

 

(e) Notwithstanding any other provision of the Plan, to the extent that Excess
Elective Deferrals are distributed to a Participant under this Section 5.1, all
corresponding Matching Contributions (increased by any income and decreased by
any losses attributable thereto), if any, shall be forfeited at the time of such
distribution and shall be applied to reduce the Company’s future contributions
to the Plan.

 

(f) Excess Elective Deferrals and income allocable thereto that are distributed
to a Participant in accordance with this Section 5.1 shall not be treated as an
Annual Addition to the Participant’s Combined Accounts for purposes of the
limitations set forth in Section 5.4.

 

5.2 ADP Limitation

 

(a) Notwithstanding any other provision of the Plan, in each Plan Year, the ADP
for the group of eligible HCEs shall satisfy one of the following tests:

 

  (1) The ADP for the group of eligible HCEs for that Plan Year shall not exceed
the ADP for the group of eligible NHCEs for that same Plan Year multiplied by
1.25, or

 

  (2) The ADP for the group of eligible HCEs for that Plan Year shall not exceed
the ADP for the group of eligible NHCEs for that same Plan Year multiplied by
2.0, but not more than 2 percentage points in excess of the ADP for the group of
eligible NHCEs.

 

26



--------------------------------------------------------------------------------

The determination of whether the Plan satisfies the requirements of this Section
5.2(a) shall be made in accordance with Code Section 401(k)(3) and the
regulations there under (including Section 1.401(k)-1(b) of such regulations)
and, if applicable for Plan Years beginning prior to January 1, 2002, Code
Section 401(m)(9) and regulation section 1.401(m)-2, as may be amended from time
to time, the provisions of which are hereby incorporated by reference and shall
override the provisions of the Plan to the extent inconsistent therewith. The
ESOP and Non-ESOP Components of the Plan shall be separately tested under this
Section 5.2; and collectively bargained employees shall be disaggregated for
testing purposes as required by IRS regulations.

 

(b) If, during a Plan Year, it is determined that a HCE’s actual deferral ratio
would cause the Plan to exceed the maximum permissible ADP specified in Section
5.2(a) above for the Plan Year, then the Plan Administrator may, to the extent
necessary to prevent such excess Elective Contributions (“Excess Contributions”)
from being contributed to the Plan, reduce the Salary Percentage elections of
such eligible HCEs either:

 

  (1) in increments of one-tenth of one percent (.10%), commencing with the
elections by those HCEs with the highest dollar amount of deferrals, or

 

  (2) in accordance with rules established and uniformly applied by the Plan
Administrator that are consistent with all applicable regulations under the
Code.

 

(c) In the event that the Plan fails to satisfy the requirements set forth in
Section 5.2(a) above for any Plan Year, then the Excess Contributions and any
income or loss allocable thereto shall be distributed to the HCEs on whose
behalf such Excess Contributions were made, to the extent practicable, within
two and one-half months following the Plan Year for which such Excess
Contributions were made, but in no event later than the close of the Plan Year
following the Plan Year in which such Excess Contributions were made. The
determination of the income and loss allocable to Excess Contributions shall be
made in accordance with Code Section 401(k) and the regulations there under.

 

(d) Effective for Plan Years beginning after December 31, 1996, the amount of
Excess Contributions attributable to an individual HCE for a Plan Year shall be
calculated and distributed according to the following procedures:

 

  (1) Step 1: the total dollar amount of Excess Contributions is determined by
reducing the Elective Contributions made on behalf of HCEs in the order of their
ADPs, beginning with the highest of such percentages and continuing until one of
the tests described in Section 5.2(a) is satisfied.

 

  (2) Step 2: the amount determined in Step (1) above shall be distributed
beginning with the HCE with the highest dollar amount of Elective Contributions
to equal the dollar amount of the HCE with the next highest dollar amount of
Elective Contributions and continuing in succeeding order of the HCEs until all
Excess Contributions are accounted for as determined in Step (1) above.

 

(e)

The amount of Excess Contributions to be distributed under this Section 5.2 with
respect to HCEs for a Plan Year shall be reduced by the amount of Excess
Elective Deferrals

 

27



--------------------------------------------------------------------------------

 

previously distributed to the HCE for the calendar year ending with or within
the Plan Year.

 

(f) Notwithstanding any other provision of the Plan, to the extent that Excess
Contributions are distributed to a Participant under this Section 5.2, all
corresponding Matching Contributions (increased by any income and decreased by
any losses attributable thereto), if any, shall be forfeited at the time of such
distribution and applied to reduce the Company’s future contributions to the
Plan.

 

5.3 ACP Limitation

 

(a) Notwithstanding any other provision of the Plan, in each Plan Year, the ACP
for the group of eligible HCEs shall satisfy one of the following tests:

 

  (1) The ACP for the group of eligible HCEs shall not exceed the ACP for the
group of eligible NHCEs for the Plan Year multiplied by 1.25, or

 

  (2) The ACP for the group of eligible HCEs shall not exceed the ACP for the
group of eligible NHCEs for the Plan Year multiplied by 2.0, but not more than 2
percentage points in excess of the ACP for the group of eligible NHCEs.

 

The determination of whether the Plan satisfies the requirements of this Section
5.3(a) shall be made in accordance with Code Section 401(m) and the regulations
there under (including, without limitation, Section 1.401(m)-1(b) of such
regulations and, if applicable for Plan Years beginning prior to January 1,
2002, Code Section 401(m)(9) and regulation section 1.401(m)-2), as may be
amended from time to time, the provisions of which are hereby incorporated by
reference and shall override the provisions of the Plan to the extent
inconsistent therewith. The ESOP and Non-ESOP Components of the Plan shall be
separately tested under this Section 5.3, and collectively bargained employees
shall be disaggregated for testing purposes as required by IRS regulations.

 

(b) In the event that the Plan exceeds the limitations set forth in Section
5.3(a) above for any Plan Year, then the excess Matching Contributions (“Excess
Aggregate Contributions”) and any income or loss allocable thereto shall, to the
extent vested (as determined in accordance with Section 4.2 above), be
distributed to the HCEs on whose behalf such Excess Aggregate Contributions were
made, to the extent practicable, within two and one-half months following the
Plan Year for which such Excess Aggregate Contributions were made, but in no
event later than the close of the Plan Year following the Plan Year in which
such Excess Aggregate Contributions were made. To the extent that Excess
Aggregate Contributions are not vested, such Excess Aggregate Contributions and
any income or loss allocable thereto shall be forfeited and applied to reduce
the Company’s future contributions to the Plan. The determination of the income
and loss allocable to Excess Aggregate Contributions and the application of
forfeited Excess Aggregate Contributions and the income and loss allocable
thereto shall be made in accordance with Code Section 401(m) and the regulations
there under.

 

28



--------------------------------------------------------------------------------

(c) Effective for Plan Years beginning after December 31, 1996, the amount of
Excess Aggregate Contributions attributable to an individual HCE for a Plan Year
shall be calculated and distributed according to the following procedures:

 

  (1) Step 1: the total dollar amount of Excess Aggregate Contributions is
determined by reducing the contributions made on behalf of HCEs in the order of
their ACPs, beginning with the highest of such percentages and continuing until
one of the tests described in Section 5.3(a) is satisfied.

 

  (2) Step 2: the amount determined in Step (1) above shall be distributed, or
if such amount is not vested, shall be forfeited, beginning with the HCE with
the highest dollar amount of Matching Contributions to equal the dollar amount
of the HCE with the next highest dollar amount of Matching Contributions and
continuing in succeeding order of the HCEs until all Excess Aggregate
Contributions are accounted for as determined in Step (1) above.

 

5.4 Maximum Limitations on Annual Additions

 

(a) Notwithstanding any other provision of the Plan to the contrary, Annual
Additions credited under the Plan and all other defined contribution plans
maintained by the Company or an Affiliate with respect to each Participant for
any Limitation Year shall not exceed the lesser of:

 

  (1) $35,000 ($40,000, effective January 1, 2002) as adjusted from time to time
by the Commissioner for increases in the cost of living in accordance with Code
Section 415, or

 

  (2) 25% of the Participant’s Compensation for such Limitation Year (100%,
effective January 1, 2002).

 

(b)

If the Annual Additions credited under the Plan with respect to a Participant
for any Limitation Year exceed the limitations of Section 5.4(a) as a result of
the allocation of forfeitures, a reasonable error in estimating the
Participant’s Compensation, a reasonable error in determining the amount of
Elective Deferrals that the Participant may contribute or any other circumstance
permitted pursuant to the regulations and rulings promulgated under Code Section
415, then the Elective Contributions made by the Participant for the Limitation
Year which constitute excess Annual Additions, and any income allocable thereto,
shall be distributed to the Participant. If, after such distribution, the Annual
Additions with respect to the Participant for the Limitation Year still exceed
the limitations set forth in Section 5.4(a) above, such excess amounts shall be
used to reduce Company contributions for the Participant for the next Limitation
Year (and succeeding Limitation Years, as necessary) if the Participant is
covered by the Plan at the end of the Limitation Year. If the Participant is not
covered by the Plan as of the end of the Limitation Year, then the excess
amounts shall be held unallocated in a suspense account for the Limitation Year
and allocated and reallocated in the next Limitation Year to all of the
remaining Participants, but only to the extent that such allocation or
reallocation

 

29



--------------------------------------------------------------------------------

 

would not cause the Annual Additions to such Participants to violate the
limitations of Code Section 415 for such Limitation Year. If a suspense account
is in existence at any time during a Limitation Year, all amounts in the
suspense account must be allocated or reallocated before any Company
contributions or Elective Contributions which would constitute Annual Additions
may be made to the Plan for the Limitation Year (and succeeding Limitation
Years, as necessary) in accordance with the rules set forth in Section
1.415-6(b)(6)(i) of the regulations under Section 415 of the Code. If a suspense
account is in effect, it shall share in investment gains or losses.

 

(c) If a Participant also participates in any other defined contribution plan or
plans maintained by the Company or an Affiliate which are subject to the
limitation set forth in Section 5.4(a) above and, as a result, such limitation
would be exceeded with respect to the Participant in any Limitation Year, any
reduction or other permissible method necessary to ensure compliance with such
limitation first shall be made under such other plan or plans in accordance with
the terms thereof. If, after such correction, a further reduction is necessary
to ensure that the limitation set forth in Section 5.4(a) above is not exceeded,
Annual Additions credited under the Plan with respect to the Participant shall
be reduced in accordance with the provisions of this Section 5.4.

 

(d) Reserved.

 

(e) The determination of whether the Plan satisfies the requirements of this
Section 5.4 with respect to a Participant shall be made in accordance with Code
Section 415 and the regulations there under, the provisions of which are hereby
incorporated by reference and shall override the provisions of the Plan to the
extent inconsistent therewith.

 

5.5 Deduction Limitation

 

(a) In no event shall the contributions for any Plan Year, either separately or
when combined with the contributions of the Company under all other qualified
retirement plans of the Company, exceed the amount allowable as a deduction for
Federal income tax purposes.

 

(b) If any contribution required to be made pursuant to Article 3 would cause
the limitation of subsection (a) above to be exceeded in any Plan Year, then
such contribution shall not be made and, to the extent not made, any
Participant’s agreement to reduce his cash remuneration in consideration thereof
shall be deemed null and void.

 

30



--------------------------------------------------------------------------------

ARTICLE 6: THE FUND, INVESTMENTS, AND ACCOUNTING

 

6.1 Trust Fund

 

(a) The Fund shall be held in trust by one or more Trustees appointed by the
Committee under one or more Trust Agreements and shall consist of the
contributions of the Company, all investments made therewith and proceeds
thereof and all earnings thereon and profits there from, less the distributions
which at the time of reference have been made by the Trustee.

 

(b) No person shall have any right to or interest in the Fund except as provided
in the Plan and the Trust Agreements.

 

(c) The Trust Fund shall in no event (within the taxable year or thereafter) be
used for or diverted to purposes other than for the exclusive benefit of
Participants and their Beneficiaries (including the payment of the expenses of
the administration of the Plan and of the Trust Fund) prior to the satisfaction
of all liabilities, except at the Company’s request:

 

  (1) A contribution that is made by the Company by a mistake of fact may be
returned to the Company within one year after the payment of the contribution;
or

 

  (2) A contribution that is conditioned upon its deductibility under Section
404 of the Code pursuant to Section 3.7 may be returned to the Company, to the
extent that the contribution is disallowed as a deduction, within one year after
such disallowance.

 

6.2 Investment Funds in the Non-ESOP Component and the ESOP Component

 

(a) Upon direction of the Committee, the portion of the Fund constituting the
Non-ESOP Component shall be subdivided into Investment Funds that shall be
separately invested. Not less than three of such Investment Funds shall
constitute a broad range of investment alternatives, and shall provide a
Participant a reasonable opportunity to materially affect the potential return
on amounts in such Participant’s Combined Accounts and the degree of risk to
which such amounts are subject. One such investment alternative shall be
designated as the “Fixed Income Fund” and shall constitute an income producing,
low risk, liquid fund, sub-fund or account, as determined by the Committee (or
its delegate). Such broad range of investment alternatives shall satisfy the
following requirements:

 

  (1) each shall be diversified,

 

  (2) each shall have materially different risk and return characteristics,

 

31



--------------------------------------------------------------------------------

  (3) all of which, in the aggregate, enable the Participant, by choosing among
them, to achieve a portfolio with aggregate risk and return characteristics at
any point within the range normally appropriate for the Participant, and

 

  (4) each of which, when combined with investments in the other alternatives,
tends to minimize through diversification the overall risk to a Participant’s
portfolio.

 

(b) On and after the Closing Date, the portion of the Fund constituting the ESOP
Component shall be invested primarily in Company Stock.

 

(c) Notwithstanding the foregoing, any Investment Fund or the ESOP Component may
retain such investments of another nature or cash balances as may be needed in
order to effect distributions or to meet other administrative requirements of
the Plan.

 

(d) Contributions received by the Trustee may be invested in short-term
investments pending transfer to an Investment Fund.

 

(e) On and after the Closing Date, Participants shall designate the portion of
their Savings Percentage to be invested in the ESOP Component or the Non-ESOP
Component. To the extent a Participant fails to make such a designation, he
shall be deemed to have invested his Savings Percentage in the ESOP Component.
Further, if a Participant’s Savings Percentage (i) exceeds 6% of Covered
Compensation and (ii) is invested partially under the ESOP Component of the Plan
and partially under the Non-ESOP Component of the Plan, for purposes of
determining the Matching Contribution to which the Participant is entitled under
Section 3.2, contributions to the ESOP Component shall be counted first in
determining the amount of the Participant’s contributions eligible to receive a
Matching Contribution.

 

6.3 Participants’ Designation of Investments Funds under the Non-ESOP Component

 

(a) Prior to the Closing Date, each Participant shall be entitled to designate
the percentage (in multiples of 5%) of his Non-ESOP Accounts in the Fund that
shall be allocated to each Investment Fund.

 

(b) Effective on or after the Closing Date, each Participant shall be entitled
to designate the percentage (in multiples of 5%) of his Elective Contributions
invested in the Non-ESOP Component that shall be allocated to each Investment
Fund in the Non-ESOP Component.

 

(c) Effective on and after the Closing Date, each Participant shall be entitled
to designate the percentage (in multiples of 5%) of any Company contribution
under Section 3 to his Non-ESOP Account that shall be allocated to each
Investment Fund in the Non-ESOP Component.

 

(d) A Participant who has no designation in effect under Section 6.3 shall be
deemed to have allocated his entire Non-ESOP Accounts to the Fixed Income Fund.

 

32



--------------------------------------------------------------------------------

(e) The designation of the allocation of contributions and transfer to the
Investment Funds is subject to the procedural rules established by the Plan
Administrator from time to time, including the following:

 

  (1) Designations and transfers shall be made or changed upon such advance
notice, and in such form and manner, as the Plan Administrator shall prescribe
by written rule established and applied on a uniform and nondiscriminatory basis
to all Participants similarly situated.

 

  (2) Designations made under this Section 6.3 shall continue in effect until
changed by filing a new designation in accordance with this Section 6.3.

 

  (3) Any withdrawals or distributions from a Participant’s Non-ESOP Accounts in
the Fund shall be made among the Investment Funds in proportion to the balance
of his interest in each separate Investment Fund as of the Valuation Date
coinciding with or immediately following the date of that authorized withdrawal
or distribution directions are received by the Trustee from the Plan
Administrator.

 

6.4 Participants’ Designation of Investment in Company Stock

 

(a) Effective as soon as practicable following the Closing Date, each
Participant shall be entitled to designate the percentage (in multiples of 5%)
of his Elective Contributions that shall be invested in Company Stock under the
ESOP Component. To the extent a Participant directs his Elective Contributions
to be invested under the ESOP Component of the Plan, such contributions shall be
accumulated in a short term interest fund in the ESOP Component of the Plan and
shall be converted to Company Stock on a semiannual basis using the Company
Stock value as of the Valuation Date preceding or following the conversion
(whichever is lower), and shall be allocated to the Participant’s ESOP Elective
Account. To the extent that the purchase price at the end of the prior valuation
period is less than the fair market value on the date of purchase, the shares
will be treated as though they were purchased at the end of the prior valuation
period and the excess will be considered appreciation on the shares for all
purposes of the Plan.

 

(b) Special One-Time Election:

 

  (1)

Prior to the Closing Date, each Participant in the Plan shall have the right to
make a one-time irrevocable election to transfer, effective as of the Closing
Date, all or a portion of his Non-ESOP Accounts under the Plan (other than his
Non-ESOP Loan Account, if any) and/or account balance under the MSP to his ESOP
Transfer Account. Such transferred amounts will be invested in stock of PDC
Acquisition Corporation, which will become Company Stock immediately after the
Closing Date. Any such investment direction shall be made exclusively in
accordance with: (A) the terms, conditions, limitations, and restrictions
established by the Plan Administrator (which may include nondiscriminatory
provisions for allocating the right to purchase Company Stock in the event that
the offers to buy such stock exceeds the amount of such stock available), and
(B)

 

33



--------------------------------------------------------------------------------

 

the provision of this Plan and the MSP, as applicable. An election (or failure
to elect) as provided above shall be irrevocable. For the purposes of this
investment election, the Participants shall be considered named fiduciaries, as
described in Sections 402 and 403 of ERISA.

 

  (2) Following the effective date of the irrevocable election made by a
Participant pursuant to this Section 6.4(b) and the Closing Date, the
Participants shall not be able to elect to transfer any portion of their
investment in Company Stock held in their ESOP Transfer Accounts, except as
provided in Section 6.5.

 

6.5 Diversification of ESOP Accounts

 

(a) Each Participant who has attained age 55 years and has at least ten years of
participation in the Plan (measured from the date any account was first
established for the Participant under the Plan) or the MSP (if the Participant
made a transfer from the MSP as described in Section 6.4(b)) (a “Qualified
Participant”) may elect during each of the Participant’s Qualified Election
Periods (as defined below) to diversify a portion of the Qualified Participant’s
ESOP Accounts balance eligible for diversification (as described below), by
transferring the applicable amount to one or more Investment Funds under the
Non-ESOP Component.

 

  (1) The portion of a Qualified Participant’s ESOP Accounts balance subject to
diversification shall equal twenty-five percent (fifty percent in the case of
the Qualified Participant’s last year of the Qualified Election Period) of the
total number of shares of Company Stock allocated to the Participant’s ESOP
Accounts (including shares that the Participant previously elected to diversify
pursuant to this subsection), less the number of such shares previously
diversified pursuant to the Qualified Participant’s election under this
subsection. In any one election, a Qualified Participant may diversify the
entire remaining portion of his ESOP Accounts balance eligible for
diversification or a part of such diversifiable portion equal to any whole
percentage of five percent or more of his ESOP Accounts balance.

 

  (2) For purposes of this subsection, a “Qualified Election Period” means: (A)
the ninety-day period immediately following the last day of the first Plan Year
in which the Participant becomes a Qualified Participant, and (B) the ninety-day
period immediately following the last day of each of the five Plan Years
immediately following the first Plan Year in which the Participant becomes a
Qualified Participant. Any election made in accordance with subparagraph (A)
next above with respect to any Qualified Election Period shall be implemented no
later than ninety days after the end of such Qualified Election Period, or as
soon as administratively feasible thereafter, and shall be based on the price of
the Company Stock as of the most recent Valuation Date.

 

  (3)

The provisions of this subsection shall not apply to any Participant if the
value of the Participant’s ESOP Accounts (determined as of the regular Valuation
Date

 

34



--------------------------------------------------------------------------------

 

immediately preceding the first day on which the Participant would otherwise be
entitled to make an election under this subsection) is $500 or less.

 

  (4) Any amounts distributed in cash or transferred from the Company Stock Fund
to one or more of the Investment Funds under this subsection shall not be
available for distribution in the form of Company Stock (as otherwise allowed
under Article 7).

 

(b) Additional Diversification Right

 

Subject to the Company’s satisfaction of its bank loan covenants, in the first
quarter of the 2006 Plan Year, and in the first quarter of each Plan Year
thereafter, a Participant shall have the right to make one election each Plan
Year to transfer up to 10% of the current value of the ESOP Transfer Account to
an Investment Fund other than the Company Stock Fund.

 

6.6 Reserved

 

6.7 Allocation and Crediting of Employer Contributions

 

Subject to the provisions of Article 5, Matching Contributions and Profit
Sharing Contributions, made under Article 3, in the form of Company Stock or
cash, shall be allocated and credited to the ESOP Accounts or Non-ESOP Accounts,
as applicable, of each eligible Participant in accordance with the provision of
subsection Article 3. Upon the purchase of Company Stock with cash held in a
Participant’s ESOP Cash Account, an appropriate number of shares of Company
Stock shall be credited to the Participant’s ESOP Stock Account and the
Participant’s ESOP Cash Account shall be charged by the amount of the cash used
to purchase the Company Stock for the Participant’s ESOP Stock Account.

 

6.8 Valuation of Investment Funds and Adjustment of Non-ESOP Accounts

 

(a) A Participant’s interest in his Non-ESOP Accounts as of any Valuation Date
shall consist of the sum of the fair market values of his then interest in each
Investment Fund. The Plan Administrator shall maintain a record of the amount to
the credit of the Non-ESOP Accounts of each Participant in the Fund and in each
Investment Fund.

 



(b) The Committee may, for administrative purposes, establish unit values for
one or more Investment Funds (or any portion thereof) and maintain the Non-ESOP
Accounts setting forth each Participant’s interest in such Investment Fund (or
any portion thereof) in terms of such units, all in accordance with such rules
and procedures as the Committee shall deem to be fair, equitable and
administratively practicable. In the event that unit accounting is thus
established for any Investment Fund, the value of a Participant’s interest in
that Investment Fund (or any portion thereof) at any time shall be an amount
equal to the then value of a unit in such Investment Fund (or any portion
thereof) multiplied by the number of units then credited to the Participant.

 

35



--------------------------------------------------------------------------------

(c) Each Participant’s interest in each Investment Fund shall be adjusted as of
each Valuation Date to reflect his proportionate share of the total net fair
market value of such Investment Fund, based upon his Non-ESOP Account balance in
such Investment Fund as of the immediately preceding Valuation Date, as adjusted
for subsequent additions thereto and distributions or withdrawals there from
(including transfers from or to any other Investment Fund), in such manner as
the Plan Administrator shall determine in its sole discretion to be fair,
equitable, and administratively practicable.

 

6.9 Adjustment of ESOP Accounts

 

(a) On the Closing Date, the amounts described in Section 6.4(b) shall be
invested in Company Stock. Shares of Company Stock purchased in accordance with
Section 6.4(b) shall be credited to Participant’s ESOP Transfer Accounts as of
the Closing Date.

 

(b) Participants’ ESOP Cash Accounts and ESOP Stock Accounts shall be adjusted
as follows:

 

  (1) The Plan Administrator shall credit to the ESOP Cash Account of each
Participant any cash dividends paid to the Trustee on shares of Company Stock
held in that Participant’s ESOP Stock Account as of a record date. Such cash
dividends shall be used to purchase shares of Company Stock. The Plan
Administrator shall credit an appropriate number of shares of Company Stock to
the ESOP Stock Account of such Participant, and the Participant’s ESOP Cash
Account shall then be charged by the amount of cash used to purchase such
Company Stock for the Participant’s ESOP Stock Account. For the purposes of this
Plan, the term “dividends” shall include both dividends as described in Code
Section 316 and all distributions made with respect to the shares of stock of an
S corporation.

 

  (2) As of each Valuation Date, before the allocation of any Elective
Contributions, Matching Contributions or Profit Sharing Contributions under
Article 3 made in cash to be invested in Company Stock as of such date, any
appreciation, depreciation, income, gains or losses in the fair market value of
the Participants’ ESOP Cash Accounts shall be allocated among and credited to
the ESOP Cash Accounts of Participants, pro rata, according to the amount of
such contributions.

 

As of each Valuation Date, before the allocation of any Elective Contributions,
Matching Contributions or Profit Sharing contributions under Article 3 made in
Company Stock as of such date, any appreciation, depreciation, income, gains, or
losses in the fair market value of the Participants’ ESOP Stock Accounts shall
be allocated among and credited to the ESOP Stock Accounts of Participants, pro
rata, according to the number of shares of Company Stock allocated to each
Participant’s ESOP Stock Account.

 

  (3)

For purposes of the Plan and Trust, the FMV of Company Stock shall be determined
by an Independent Appraiser, as of each Valuation Date, in

 

36



--------------------------------------------------------------------------------

 

accordance with the terms of the Trust and the provisions of Section 3(18) of
ERISA.

 

(c) Shares of Company Stock received by the Trustee that are attributable to
stock dividends, stock splits or to any reorganization or recapitalization of
the Company shall be credited to the Participants’ ESOP Stock Accounts so that
the interests of Participants immediately after any such stock dividend, split,
reorganization or recapitalization are the same as such interests immediately
before such event.

 

(d) ESOP Share Records. The Plan Administrator shall maintain or cause to be
maintained records as to the number and cost of shares of Company Stock acquired
or transferred by or within the Trust in accordance with the applicable
provisions of this Section 6.

 

(e) Notwithstanding any other provision of this Plan to the contrary, any
Participant who:

 

  (1) has an ESOP Transfer Account,

 

  (2) was at least age 55 on the Closing Date, and

 

  (3) during the four-year period immediately following the Closing Date:

 

  (A) retires, dies, or incurs a Disability; and

 

  (B) requests a lump sum distribution from his ESOP Transfer Account

 

shall have the right to sell his shares distributed from the Participant’s ESOP
Transfer Account to the Company at a value per share equal to the greater of:
(A) the original purchase price of a share of Company Stock as of the Closing
Date, and (B) the then FMV of Company Stock. The foregoing sentence shall not
apply if a Participant requests installment distributions from his ESOP Transfer
Account but shall apply if the ESOP Committee, pursuant to its uniform,
nondiscriminatory policy for processing distributions and loans from the ESOP
Component, converts a Participant’s request for a lump sum distribution into
installment payments.

 

6.10 Former Participants and Beneficiaries

 

(a) A Former Participant or Beneficiary who is entitled to installment or other
deferred distribution of any interest in the Fund shall be entitled to designate
the portion of the Non-ESOP Accounts to be allocated to each Investment Fund in
the same manner as prescribed above, as if he were a Participant.

 

(b) Such interest in the Fund shall continue to be adjusted in accordance with
the provisions of this Article 6 as if the Former Participant or Beneficiary
were still a Participant until distribution thereof is completed.

 

37



--------------------------------------------------------------------------------

6.11 Loans

 

(a) A Participant who is an Employee may apply to the Plan Administrator to
borrow from the vested portion of the Borrower’s ESOP and Non-ESOP Accounts in
the Trust Fund, and the Plan Administrator may direct the Trustee to permit such
a loan distribution. Any such application must be accompanied by a reasonable
origination fee established by the Plan Administrator and charged to all
Borrowers on a uniform basis. Loans shall be made in accordance with the terms,
conditions, limitations, and restrictions established by the Committee and the
rules of this Plan and shall be available to all eligible Participants on a
reasonably equivalent basis. Loans shall not be made available to HCEs, officers
or shareholders in an amount greater than is made available to other Borrowers.

 

(b) The following terms and conditions shall apply to loans:

 

For Loan Amounts of:


--------------------------------------------------------------------------------

  

The Maximum Loan Value Available Is:

--------------------------------------------------------------------------------

  

Loans are Permitted Solely For:

--------------------------------------------------------------------------------

$1,000 - $10,000    50% of the balance in the Plan Component (ESOP or Non-ESOP)
from which the loan is requested.   

No restrictions

$10,001 - $25,000    50% of the balance in the Plan Component (ESOP or Non-ESOP)
from which the loan is requested.   

1) Payment of unreimbursed medical expenses of the employee, spouse or
dependents

2) Preventing foreclosure on or eviction from the employee’s principal residence

3) Payment of tuition for the next 12 months of post-secondary education for the
employee, spouse or dependents

4) Purchase of the employee’s principal residence (but not regular mortgage
payments)

 

(c) All such loans also shall be subject to the following terms and conditions:

 

  (1) A loan may be made in an amount (not less than $1,000) which, when added
to the outstanding balance of all prior loans to the Borrower under the Plan and
other plans of the Company and its Related Companies, does not exceed the lesser
of:

 

  (A) $50,000 reduced by the excess, if any, of:

 

(i) the highest outstanding balance of loans from such plans during the one-year
period ending on the day before the date such loan was made, over

 

38



--------------------------------------------------------------------------------

(ii) the outstanding balance of loans from such plans on the date on which such
loan was made; or

 

  (B) one-half of the present value of the Borrower’s non-forfeitable accrued
benefit under the Plan.

 

  (2) Each loan shall be evidenced by a promissory note. All loans other than
Principal Residence Loans (as defined below) shall be amortized in substantially
level payments, made not less frequently than quarterly, for a period of not
less than one (1) year and not more than five (5) years. Principal Residence
Loans shall be amortized in substantially level payments, made not less
frequently than quarterly, for a period of not less than one (1) year and not
more than fifteen (15) years. For this purpose, a Principal Residence Loan is a
loan that is made to a Participant to acquire any dwelling unit that, within a
reasonable time is to be used (determined at the time the loan is made) as the
principal residence of the Participant. A Borrower requesting a Principal
Residence Loan for a term extending beyond five (5) years shall provide copies
of any documents relating to the purchase of such principal residence that the
Plan Administrator may deem necessary to verify that the proceeds of such loan
will be used as specified above.

 

  (3) A loan shall be adequately secured by the Borrower’s vested ESOP or
Non-ESOP Account balances (as applicable) in the Plan.

 

  (4) A loan shall bear a reasonable rate of interest, as established by the
Plan Administrator, which provides a return commensurate with the interest rates
charged by persons in the business of lending money for loans that would be made
under similar circumstances.

 

  (5) Repayment will be made by means of payroll deduction from the Borrower’s
salary. A Borrower may repay an outstanding loan in full at any time without
penalty.

 

  (6) A loan may be taken out no more than once in any twelve-month period from
each Component of the Plan and a Borrower may have no more than one loan
outstanding from each Component (ESOP and Non-ESOP) of the Plan at any one time;
provided, however, that the foregoing restrictions of no more than one loan
shall not apply to loans originated prior to the Closing Date. Notwithstanding
the foregoing, in no event shall a Borrower who has prepaid a loan be permitted
to receive another loan from the Plan for three (3) months from the date of such
prepayment.

 

  (7)

Participant must take a loan from the Non-ESOP Component of the Plan before
taking a loan from the ESOP Component of the Plan. Loans from the ESOP Component
may be requested at specific times identified by the ESOP Committee

 

39



--------------------------------------------------------------------------------

 

and intended to coincide with the Valuation Dates for Company Stock. Loans from
the ESOP Component are subject to the approval of the ESOP Committee, pursuant
to its uniform, nondiscriminatory policy for processing distributions and loans
from the ESOP Component.

 

  (8) A reasonable annual administrative fee may be charged for each year that a
loan is outstanding.

 

  (9) A loan shall become immediately due and payable in full upon a Borrower’s
Retirement, death, separation from service due to Disability or termination of
employment. If the loan is not paid in full within 30 days of the occurrence of
any one of the foregoing events, the Plan Administrator shall foreclose on the
loan in order to collect the full remaining outstanding loan balance or shall
make such other arrangements with the Borrower as the Plan Administrator deems
appropriate. Upon default, an actual reduction of the Borrower’s Elective
Account or ESOP Elective Account under the Plan shall not be effected until
occurrence of a distributable event under Code Section 401(k)(2)(B), and no
rights against the Borrower or the security for such loan shall be deemed waived
by the Plan as a result of such delay.

 

  (10) Interest on and repayments of the principal of a loan shall be allocated
to the Component (ESOP or Non-ESOP) from which the loan was made and, within
such Component, shall be invested in the same manner as Elective Contributions.

 

(d) Proceeds for a Participant’s loan under the Non-ESOP Component of the Plan
shall be made in proportion to the balance of his interest in each separate
Investment Fund as of the Valuation Date coinciding with or immediately
following the date of that authorized loan processing directions are received by
the Trustee from the Plan Administrator.

 

(e) The Plan Administrator may adopt additional written procedures with respect
to Plan loans made pursuant to this Section 6.11, provided that such procedures
do not conflict with the terms of the Plan or applicable law.

 

ARTICLE 7: DISTRIBUTION

 

7.1 Distribution Options for Participants who Retire or Incur a Disability

 

Upon the Retirement or Disability of a Participant, the entire amount to the
credit of his Combined Accounts in the Fund shall be eligible to be distributed
to him in accordance with his written election made pursuant to the following:

 

(a) Non-ESOP Accounts

 

A Participant who Retires or becomes Disabled may elect, on a form prescribed by
the Plan Administrator, to receive distribution of the portion of his Non-ESOP
Accounts in a form that provides for:

 

  (1) payment in an immediate lump sum;

 

45



--------------------------------------------------------------------------------

  (2) payment in a deferred lump sum after Retirement or Disability; or

 

  (3) payment in immediate or deferred annual installments over a term certain
not to exceed 10 years.

 

(b) ESOP Accounts

 

Distributions following a Participant’s Disability or Retirement will be made in
the distribution options described in paragraph (a) above as selected by the
Participant in the form of whole and partial shares of Company Stock, subject to
Section 7.4 below provided, however, that a request for an immediate lump sum
payment shall be subject to the consent of the ESOP Committee pursuant to its
uniform, nondiscriminatory policy for processing distributions and loans from
the ESOP Component.

 

(c) Additional Rules

 

  (1) Any payments made under this Section 7.1 shall be made as soon as
practicable after the date such form is received by the Plan Administrator.

 

  (2) Upon the death of a Former Participant, any remaining balances in his
Combined Accounts, including unpaid installments, shall be distributed as
provided in Section 7.2.

 

  (3) An election to receive installment distributions as described in
subsection (a)(3) above may be commuted into a single sum payment at any time by
the Participant or Beneficiary, as applicable, upon written notice to the Plan
Administrator.

 

7.2 Distribution Options Upon Death

 

Upon the death of a Participant prior to his Retirement or other termination of
employment with the Company or a Related Company, or upon the death of a Former
Participant prior to the complete distribution of his Combined Accounts, the
Participant’s Beneficiary may elect to have the Participant’s Combined Account,
distributed in accordance with Section 7.1 at any time that complies with the
requirements of Section 7.8.

 

7.3 Distribution Options Upon Termination of Employment/Permanent Layoff

 

(a) Upon the termination of employment of a Participant for any reason other
than Retirement, Disability or death:

 

  (1) Non-ESOP Accounts

 

Except as provided in Section 7.7, the entire vested amount to the credit of his
Non-ESOP Accounts shall be distributed in a lump sum as soon as practicable
after termination of employment.

 

41



--------------------------------------------------------------------------------

  (2) ESOP Accounts

 

  (A) The entire amount to the credit of his ESOP Transfer Account shall be
eligible to be distributed to him as soon as practicable after his termination
of employment in a lump sum in the form of whole and partial shares of Company
Stock, subject to Section 7.4 below; provided, however, that a request for an
immediate lump sum payment shall be subject to the consent of the ESOP Committee
pursuant to its uniform, nondiscriminatory policy for processing distributions
and loans from the ESOP Component.

 

  (B) The entire vested amount to the credit of his ESOP Accounts (other than
his ESOP Transfer Account), shall be eligible to be distributed within a
reasonable time following the close of the Plan Year which is not later than the
fifth Plan Year following the Plan Year in which the Participant terminated
employment in a lump sum in the form of whole and partial shares of Company
Stock, subject to Section 7.4 below; provided, however, that a request for an
immediate lump sum payment shall be subject to the consent of the ESOP Committee
pursuant to its uniform, nondiscriminatory policy for processing distributions
and loans from the ESOP Component.

 

(b) In the case of a sale of all or substantially all of the assets used by the
Company or an Affiliate in a trade or business or of the sale of the Company’s
or an Affiliate’s interest in a subsidiary that causes a Participant to cease to
be employed by the Company or an entity that constitutes an Affiliate, each
affected Participant shall be given the right to elect no later than 30 days
after the sale to have the Participants vested interest (including any related
outstanding loans) transferred to a plan (if any) of the Participant’s
non-Affiliate successor or continuing employer (such a transfer, a “Transfer”),
provided that the Company provides for Transfers in connection with such sale
and such plan accepts the Transfers, and that the Committee is satisfied (1) as
to the tax-qualification of such transferee plan and the tax-exemption of its
related trust, and (2) that the Transfers will not adversely affect the
tax-qualification of the Plan or the tax-exemption of the Fund.

 

7.4 Form of Distributions

 

Distributions from the Participants’ Non-ESOP Accounts shall be made in cash.
Distributions from the Participants’ ESOP Accounts shall be made in shares of
Company Stock; provided, however, if the Company’s charter or bylaws restrict
ownership of substantially all of the outstanding Company Stock to employees and
the Trust or if the Company has elected to be taxed as an “S corporation,” the
Participants’ ESOP Accounts will be distributed in cash, or if the

 

42



--------------------------------------------------------------------------------

Plan Administrator elects, shares of Company stock subject to a requirement that
they be sold to the Company immediately upon distribution.

 

7.5 Forfeitures

 

(a) Any unvested portion of a Participant’s Combined Account shall be forfeited
upon the Participant’s Date of Severance. Amounts forfeited from the Combined
Accounts of Participants who are not fully vested on their Date of Severance
shall be applied to reduce the next succeeding Company contribution under
Article 3

 

(b) If a Participant who is less than 100% vested in his Combined Account ceases
to be an Employee and, as a result, receives a distribution from the Plan in an
amount that is less than the present value of the Participant’s accrued benefit
under the Plan, the portion of the Participant’s Combined Account that was
forfeited pursuant paragraph 7.5(a) above shall be restored to the Participant’s
ESOP Accounts or Non-ESOP Accounts, as applicable, if the Participant is
re-employed by the Company or a Related Company prior to incurring five
consecutive Periods of Severance and repays to the Plan the full amount of such
distribution prior to the occurrence of the earlier of 5 years after the first
date on which the Participant is subsequently re-employed; or the date the
Participant incurs 5 consecutive one-year Periods of Severance. Such
reinstatement shall be provided by an additional contribution by the Company for
the Plan Year in which such reinstatement occurs.

 

(c) If a Participant incurs five consecutive one-year Periods of Severance, the
vested portion of the Participant’s Combined Account attributable to service
prior to such Periods of Severance shall not be increased as a result of any
service after such Periods of Severance.

 

7.6 Amount of Distribution

 

After a Participant’s Date of Severance has occurred, and pending complete
distribution of the Participant’s Combined Account balances, the Participant’s
Combined Accounts will be held under the Plan and will be subject to adjustment
under Article 6.

 

The amount of any distribution to be made based on the value of an entire
Participant’s Combined Account, or a portion thereof, shall be determined with
reference to the value of such Combined Account (or portion thereof) as of the
Valuation Date coinciding with or immediately preceding the date that authorized
distribution directions are received by the Trustee from the Plan Administrator.

 

7.7 Participant’s Right to Consent to Distributions

 

Notwithstanding any other provision of this Section, if a Participant’s vested
Combined Account balances exceeds $5,000 at any time at or after his Date of
Severance, no portion of his

 

43



--------------------------------------------------------------------------------

Combined Accounts may be distributed to him without his written consent before
he attains normal retirement age (determined in the same manner as the
determination of whether a Participant has Retired). Failure to provide such
consent within 30 days following solicitation of such consent by the Plan
Administrator shall defer the Participant’s right to receive a distribution
until his attainment of normal retirement age (or his death, if earlier).

 

If the value of the Participant’s vested Combined Account balance is $5,000 or
less at any time at or after his Date of Severance, the Participant will receive
a distribution of the value of the entire vested portion of such Combined
Account balance and the nonvested portion will be treated as a forfeiture;
provided, however, that this provision shall not be used to accelerate the final
installment payment(s) of a series of installment payments. For this purpose, if
the value of a Participant’s vested Combined Account balance is zero, the
Participant shall be deemed to have received a distribution of such vested
Combined Account balance immediately upon his Date of Severance.

 

Effective as of January 1, 2002, this Section 7.7 shall be applied without
regard to a Participant’s Rollover Account or ESOP Rollover Account.

 

7.8 Time When Distributions Must Commence

 

(a) Unless a Participant elects otherwise, distribution shall commence not later
than the 60th day following the close of the Plan Year in which the latest of
the following occurs: (1) the Participant attains normal retirement age (as
described in Code Section 401(a)(14)); (2) the tenth anniversary of the date on
which the Participant commenced participation under this Plan; or (3) the
Participant terminates employment with the Company and all Affiliates.

 

(b)

Notwithstanding any contrary provision of the Plan, distribution of the Combined
Account balances of a Participant shall commence by April 1 of the calendar year
next following the later of: (i) the calendar year in which the Participant
attains age 70½ or (ii) the calendar year in which the Participant’s Date of
Severance occurs (“Required Commencement Date”); provided, however, that the
Required Commencement Date of a Participant who is a five-percent owner (as
defined in Code Section 416) of the Company or Related Company in the calendar
year in which the Participant attains age 70½ shall be April 1 of the calendar
year next following the calendar year which the Participant attains age 70½.
Distribution under the preceding sentence shall be made in annual installments
in the minimum amounts required by regulations issued under Code Section
401(a)(9). If a Participant dies before the Participant’s Required Commencement
Date or after his Required Commencement Date but before receipt of his entire
benefits, the Participant’s benefits shall be distributed in accordance with
Code Section 401(a)(9) and the regulations thereunder. A Participant who is not
a five percent owner and who attains age 70-1/2 while still employed by the
Company or a Related Company may elect to receive a distribution commencing
April 1 of the calendar year next following the calendar year in which he
attains age 70-1/2, in installments as described in regulations issued under
Code Section 401(a)(9). Distributions under the Plan shall be determined and
made in accordance with Section 401(a)(9) of the Code and the regulations there

 

44



--------------------------------------------------------------------------------

 

under. The provisions of Code Section 401(a)(9) and the regulations there under,
as may be amended from time to time, are incorporated herein by reference and
shall override any inconsistent provision of the Plan.

 

7.9 Hardship

 

(a) A Participant may apply in writing to the Plan Administrator for a
distribution, due to financial hardship, of all or a part of the Participant’s
Elective Account, excluding earnings thereon, and all or a part of the
Participant’s Rollover Account (a “Hardship Distribution”). A Hardship
Distribution shall be made only if such distribution is necessary to alleviate
an immediate and heavy financial need of the Participant as determined in
accordance with Section 7.9(b) below, and is necessary to satisfy such financial
need as determined in accordance with Section 7.9(c) below. The determination by
the Plan Administrator of the existence of an immediate and heavy financial need
and of the amount necessary to meet such need shall be made in a
nondiscriminatory and uniform manner. The Plan Administrator shall not allow a
Hardship Distribution to be made to a Participant unless the requirements of
this Section 7.9 are satisfied.

 

(b) The determination by the Plan Administrator of whether a Participant has an
immediate and heavy financial need is to be made on the basis of all the
relevant facts and circumstances, and must be for one of the reasons specified
in subsections (1)—(4) below (and may include any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution). A financial need shall not fail to qualify as
immediate and heavy merely because such need was reasonably foreseeable or
voluntarily incurred by the Participant. To receive a Hardship Distribution, a
Participant must submit a completed application form provided by the Plan
Administrator, and any additional written documentation necessary to establish
to the satisfaction of the Plan Administrator that such distribution is for:

 

  (1) unreimbursed medical expenses described in Code Section 213(d) that are
incurred by the Participant, the Participant’s spouse or dependents (as defined
in Code Section 152), or necessary for such persons to obtain medical care
described in Code Section 213(d);

 

  (2) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

  (3) payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant or for the Participant’s spouse or
dependents (as defined in Code Section 152); or

 

  (4) payments necessary to prevent the eviction of the Participant from his or
her principal residence or to prevent foreclosure on the mortgage of the
Participant’s principal residence.

 

45



--------------------------------------------------------------------------------

(c) A Hardship Distribution made pursuant to this Section 7.9 will be deemed to
be necessary to satisfy an immediate and heavy financial need of a Participant
only if:

 

  (1) the distribution is not in excess of the amount of the Participant’s
immediate and heavy financial need (including any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from such distribution); and

 

  (2) the Participant has obtained all distributions (other than Hardship
Distributions) and all nontaxable loans currently available under all plans
maintained by the Company and any Related Company.

 

(d) Notwithstanding any provision of the Plan or any other plan maintained by
the Company or a Related Company to the contrary, a Participant who receives a
Hardship Distribution shall not:

 

  (1) make elective contributions to the Plan and all other plans maintained by
the Company or a Related Company for the Participant’s taxable year immediately
following the taxable year of the Hardship Distribution in excess of the
applicable limit under Code Section 402(g) for such next taxable year, less the
amount of the Participant’s elective contributions for the taxable year of the
Hardship Distribution; and

 

  (2) be eligible to make any elective contributions or after-tax employee
contributions to the Plan and all other plans maintained by the Company or a
Related Company for a period of twelve months (effective January 1, 2002, only
six months) following the date of receipt of the Hardship Distribution, and
shall enter into a legally enforceable, written agreement acknowledging same.
For this purpose, the term “all other plans” means all qualified and
nonqualified plans of deferred compensation including, without limitation, stock
option, stock purchase or similar plans and a cash or deferred arrangement that
is part of a cafeteria plan (within the meaning of Section 125 of the Code), but
excluding the mandatory employee contribution portion of a defined benefit plan
and a health and welfare benefit plan, including such a plan that is part of a
Code Section 125 cafeteria plan.

 

(e) A Participant’s Hardship Distribution shall come from the Non-ESOP Component
first and then only to the extent necessary from the ESOP Component. To the
extent made from the Non-ESOP Component, a Hardship Distribution shall be taken
from the Investment Funds in which the Participant’s Elective Account is
invested on a pro rata basis. Hardship Distributions from the ESOP Component are
subject to the approval of the ESOP Committee, pursuant to its uniform,
nondiscriminatory policy for processing distributions and loans from the ESOP
Component.

 

46



--------------------------------------------------------------------------------

7.10 Inability to Locate Distributee

 

(a) Notwithstanding any other provision of the Plan, in the event that the
Company cannot locate any person to whom a payment or distribution is due under
the Plan, and no other distributee has become entitled thereto pursuant to any
provision of the Plan, the Combined Account in respect of which such payment or
distribution is to be made shall be forfeited at the close of the third Plan
Year following the Plan Year in which such payment or distribution first became
due (but in all events prior to the time such Combined Account would otherwise
escheat under any applicable State law); provided, that any Combined Account so
forfeited shall be reinstated if such person subsequently makes a valid claim
for such benefit.

 

(b) Such reinstatement shall be provided by an additional contribution for the
Plan Year in which such reinstatement is made.

 

(c) Any amount forfeited under this Section 7.10 shall be applied to reduce the
next succeeding Company contribution under Article 3.

 

7.11 Restrictions on In-Service Distributions

 

Notwithstanding any other provision of this Plan, amounts held by the Trustee
may not be distributable to Participants earlier than upon Retirement, death,
Disability, separation from service, or hardship.

 

7.12 Direct Rollovers

 

(a) Notwithstanding any other provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Article 7, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid directly to one or
more Eligible Retirement Plans specified by the Distributee in a Direct
Rollover.

 

(b) The following terms shall have the following meanings when used in this
Section 7.12:

 

  (1) Eligible Rollover Distribution. An “Eligible Rollover Distribution” is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or life expectancies) of the Distributee and
the Distributee’s designated Beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; Hardship Withdrawals of Elective Contributions;
and the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

 

47



--------------------------------------------------------------------------------

  (2) Eligible Retirement Plan. An “Eligible Retirement Plan” is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to a surviving spouse, an Eligible Retirement Plan is an individual retirement
account or an individual retirement annuity.

 

  (3) Distributee. A “Distributee” includes an Employee or a former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are Distributees with regard to the interest of the spouse or former spouse.

 

  (4) Direct Rollover. A “Direct Rollover” is a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

 

7.13 Qualified Domestic Relations Orders

 

Distributions may not be made to an Alternate Payee from the ESOP Component
before the earliest of the Participant’s (i) attainment of age fifty (50) or
(ii) termination of employment. If the Plan Administrator receives a domestic
relations order that otherwise qualifies as a Qualified Domestic Relations Order
under Section 414(p) of the Code, and such order provides for a distribution or
series of distributions from the Non-ESOP Component that may commence to an
Alternate Payee before the Participant attains the earliest retirement age under
the Plan, or for an immediate lump-sum distribution, the Plan Administrator
shall recognize the domestic relations order as a Qualified Domestic Relations
Order and authorize payment of said distribution or distributions from the
Non-ESOP Component.

 

ARTICLE 8: ADMINISTRATION OF THE PLAN

 

8.1 Appointment of ESOP Committee

 

(a) There is hereby authorized an ESOP Committee, which shall consist of not
less than three members. The Board of Directors of the Company shall appoint the
members of the Committee. Each member of the Committee may resign, or may be
removed at any time by the Board of Directors of the Company (with or without
cause), and, in the event of the removal, death or resignation of any member,
his successor shall be appointed by the Board of Directors of the Company. In
the event that a vacancy or vacancies shall occur on the Committee, the
remaining member or members shall act as the Committee until the Board of
Directors of the Company fills such vacancy or vacancies. The members of the
Committee shall serve without compensation for their services as such members.

 

48



--------------------------------------------------------------------------------

(b) No person shall be ineligible to be a member of the Committee because he is,
was or may become entitled to benefits under the Plan or because he is a
director and/or officer of the Company or any Related Company; provided, that no
member of the Committee shall participate in any determination by the Committee
relating specifically to his own benefits under the Plan.

 

(c) The members of the Committee shall serve without bond except to the extent
required by applicable law.

 

8.2 Named Fiduciaries

 

(a) Named Fiduciaries under the Plan shall be:

 

  (1) the Plan Administrator, who shall have authority to control and manage the
operation and administration of the Plan, except with respect to those matters
that under the Plan or the Trust Agreement are the responsibility, or subject to
the authority, of the Committee or the Trustee, and

 

  (2) the Committee, which shall be the named fiduciary with respect to the
financial management of the Plan and the control or management of the assets of
the Plan, except with respect to those matters that under the Plan or the Trust
Agreement are the responsibility, or subject to the authority, of the Plan
Administrator or the Trustee. Consistent with ERISA, the Committee may further
delegate these duties, including without limitation, establishing separate
subcommittees responsible for the financial management of the ESOP Component and
the Non-ESOP Component.

 

  (3) Participants, with respect to the voting of Company Stock in their ESOP
Accounts, as described in Section 15.1(a)(1), and with respect to the one-time
election in Company Stock, as described in Section 6.4.

 

(b) Reserved.

 

8.3 Allocation of Fiduciary and Other Responsibilities

 

(a) Each Named Fiduciary (with the exception of Participants) shall have the
right:

 

  (1) to allocate responsibilities (fiduciary or otherwise) among it and the
other Named Fiduciary,

 

  (2) to designate individual members of the Committee to carry out
responsibilities (fiduciary or otherwise) under the Plan, and

 

  (3) to designate persons other than such Named Fiduciaries to carry out
responsibilities (fiduciary or otherwise) under the Plan.

 

49



--------------------------------------------------------------------------------

(b) Reserved.

 

8.4 Quorum and Voting; Procedures

 

(a) A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. The Board of Directors of
the Company shall select from among the Committee members a Chairman, and shall
appoint (from its members or otherwise) a Secretary.

 

(b) The Committee may act by vote or written consent of the majority of its
members then in office and may establish its own procedures. The Committee may
authorize any one or more of its members or the Secretary or any designee of the
Committee to sign and deliver any instrument, certificate or other paper or
document on its behalf.

 

8.5 Service in Multiple Capacities

 

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.

 

8.6 Powers and Authority

 

Each Named Fiduciary shall have all powers necessary or helpful for the carrying
out of its responsibilities, and the decisions or actions of such Named
Fiduciary in good faith in respect of any matter hereunder shall be conclusive
and binding upon all parties concerned.

 

8.7 Powers of Plan Administrator

 

(a) Without limiting the generality of the foregoing, the Plan Administrator
shall have the power:

 

  (1) to make rules and regulations for the administration of the Plan that are
not inconsistent with the terms and provisions of the Plan;

 

  (2) to construe all terms, provisions, conditions and limitations of the Plan;

 

  (3) to determine all questions arising out of or in connection with the
provisions of the Plan or its administration in any and all cases in which he
deems such a determination advisable; and

 

  (4) to establish a claims procedure in accordance with applicable law, which
shall afford a reasonable opportunity to any Participant whose claim for
benefits has been denied for a full and fair review of the decision denying such
claim.

 

50



--------------------------------------------------------------------------------

(b) In all instances, the Plan Administrator shall have complete discretionary
authority to find facts, determine eligibility for participation and benefits
under the Plan, and to construe and interpret all provisions of the Plan and all
documents relating thereto including, without limitation, all disputed and
uncertain terms. All deference permitted by law shall be given to such findings,
constructions, interpretations and determinations.

 

8.8 Powers of Committee

 

(a) Without limiting the generality of the foregoing, the Committee shall have
the power:

 

  (1) to establish and carry out, or cause to be established and carried out by
those persons (including without limitation, any investment manager or trustee)
to whom responsibility or authority therefore has been allocated or delegated in
accordance with this Plan or the Trust Agreement, funding and investment
policies and methods consistent with the objectives of the Plan and the
requirements of ERISA. For such purposes, such Committee shall, at a meeting
duly called for the purpose, establish funding and investment policies and
methods that satisfy the requirements of ERISA, and shall meet at least annually
to review such policies and methods. All actions taken with respect to such
policies and methods and the reasons therefore shall be recorded in the minutes
of the meetings of such Committee;

 

  (2) to appoint a trustee or trustees to hold the assets of the Plan, and who,
upon acceptance of being appointed, shall have authority and discretion to
manage and control the assets of the Plan, except to the extent that the
authority to manage, acquire or dispose of assets of the Plan is delegated to
one or more investment managers pursuant to paragraph (3) below; and

 

  (3) to appoint an investment manager or managers, as defined in Section 3(38)
of ERISA, to manage (including the power to acquire, invest and dispose of) any
assets of the Plan.

 

(b) Reserved.

 

8.9 Advisors

 

Each Named Fiduciary (with the exception of the Participants), and any fiduciary
designated by them pursuant to Section 8.3 above to whom such power is granted,
may employ one or more persons to render advice with regard to any
responsibility such fiduciary has under the Plan.

 

51



--------------------------------------------------------------------------------

8.10 Powers Not Exclusive

 

The foregoing list of powers is not intended to be either complete or exclusive,
and each Named Fiduciary shall, in addition, have such powers as it may
determine to be necessary for the performance of its duties under the Plan and
the Trust Agreement.

 

8.11 Limitation of Liability; Indemnity

 

Except to the extent otherwise provided by law, if any duty or responsibility of
a Named Fiduciary has been allocated or delegated to any other person in
accordance with any provision of this Plan or of the Trust Agreement, then such
Named Fiduciary shall not be liable for any act or omission of such person in
carrying out such duty or responsibility. The Company shall indemnify and save
each person who is a member of the Committee and each employee or director of
the Company or a Related Company, harmless against any and all loss, liability,
claim, damage, cost and expense that may arise by reason of, or be based upon,
any matter connected with or related to the Plan or the administration of the
Plan (including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or in settlement of any such claim whatsoever) to the
fullest extent permitted under applicable law, except when same is judicially
determined to be due to the gross negligence or willful misconduct of such
person.

 

ARTICLE 9: AMENDMENT OF THE PLAN

 

9.1 Amendment

 

(a) Subject to the provisions hereinafter set forth, the Company reserves the
right at any time and from time to time to modify or amend in whole or in part
any or all of the provisions of the Plan, provided however, that:

 

  (1) no modification or amendment may be made which by reason thereof will
deprive any Participant or Former Participant or Beneficiary without his consent
of any amounts theretofore credited to his Combined Account under the Plan; and

 

  (2) no such modification or amendment shall make it possible for any part of
any funds contributed under the Plan to be used for, or diverted to, purposes
other than for the exclusive benefit of Participants or Former Participants or
Beneficiaries under the Plan, subject to subsection (b) below, or as otherwise
may be required or permitted under applicable law.

 

(b) Notwithstanding subsection (a) above, any modification or amendment of the
Plan may be made, retroactively if necessary, that the Company deems necessary
or appropriate to bring the Plan or Trust into conformity with governmental
regulations that must be complied with in order to qualify the Plan, the Trust
and contributions for tax exemption or deduction, or other applicable
requirements of statute or governmental regulations.

 

52



--------------------------------------------------------------------------------

ARTICLE 10: TERMINATION OF THE PLAN; MERGER

 

10.1 Termination

 

(a) The Company assumes no obligation to continue this Plan and specifically
reserves the right at any time and for any reason deemed sufficient by it to
discontinue this Plan and contributions under it.

 

(b) Upon complete or partial termination of, or complete discontinuance of
contributions under the Plan, the rights of all affected Participants to the
amounts credited to their Accounts shall be nonforfeitable, except to the extent
required to preclude discrimination between Participants and classes of
Participants. In the case of a sale of all or a significant portion of the
assets used by the Company or an Affiliate in a trade or business or of the sale
of all or a significant portion of the Company’s or an Affiliate’s interest in a
subsidiary, the Company, in its sole discretion, may elect to treat any
similarly situated employees of such trade or business or such subsidiary as
fully vested hereunder.

 

(c) In the event of such termination, subject to the limitations set forth in
Article 9, the Trustee(s) shall dispose of any and all funds held under the Plan
by any Trustee in accordance with the written order of the Committee. The
Committee shall determine the amounts that are payable under the Plan to
Participants or Former Participants or for administrative expenses of the Plan,
and shall direct the Trustee to pay over any and all funds either directly to
the persons certified by it to be entitled to receive such amounts, to an
insurance company or companies for the purchase of annuity contracts or to the
Company for distribution, or to hold such amounts for distribution at the time
and in the manner provided for in Article 7.

 

10.2 Plan Merger

 

In the case of any merger or consolidation with, or transfer of assets or
liabilities to, any other plan, each Participant in this Plan shall be entitled
to a benefit immediately after the merger, consolidation, or transfer (if the
Plan then terminated) that is equal to or greater than the benefit he would have
been entitled to receive immediately before the merger, consolidation, or
transfer (if the Plan had then been terminated).

 

ARTICLE 11: LIMITATION OF RIGHTS OF PARTICIPANTS, FORMER PARTICIPANT &
BENEFICIARIES

 

11.1 No Employment Rights

 

Nothing contained in the Plan shall be deemed to give any Participant the right
to be retained in the service of the Company.

 

53



--------------------------------------------------------------------------------

11.2 Spendthrift Clause

 

(a) Except as otherwise required or permitted by law, no interest, right or
claim in or to any part of the Fund or any payment there from shall be
assignable, transferable or subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution or levy of any
kind, and the Company shall not recognize any attempt to assign, transfer, sell,
mortgage, pledge, hypothecate, commute or anticipate the same.

 

(b) Section 11.2(a) above shall apply to the creation, assignment or recognition
of a right to any benefit payable pursuant to a domestic relations order, unless
such order is determined by the Plan Administrator to be a “qualified domestic
relations order” as defined in Section 414(p) of the Code.

 

(c) Section 11.2(a) above shall not apply to the offset of a Participant’s
benefit under the Plan of an amount the Participant is required to pay to the
Plan pursuant to a criminal conviction, civil judgment or settlement agreement
described in Section 401(a)(13)(C) of the Code.

 

11.3 Incompetents

 

If a Participant, Former Participant or Beneficiary to whom distributions shall
be due under the Plan shall be or become incompetent, either physically or
mentally, in the judgment of the Plan Administrator, the Plan Administrator
shall have the right to determine to whom such distributions shall be made for
the benefit of such Participant, Former Participant or Beneficiary.

 

11.4 Minors

 

If at any time a person entitled to receive any payment hereunder is a minor,
such payment may be made for the benefit of such minor to his parent, guardian,
or the person with whom he resides, or to the minor himself, and the release of
any such parent, guardian, person or minor shall be valid and complete discharge
for such payment.

 

11.5 Doubt as to Identity

 

In case at any time any doubt exists as to the identity of any person entitled
to any payment hereunder or the amount or time of such payment, the Plan
Administrator shall be entitled to direct the Trustee to hold such sum in trust
until such identity or amount or time is determined or until order of a court of
competent jurisdiction, or to pay such sum into court in accordance with
appropriate rules of law in such case then provided.

 

54



--------------------------------------------------------------------------------

11.6 Discharge of Liability

 

If the Plan Administrator or his delegate reasonably believes (taking into
account any document purporting to be a valid consent of the Participant’s
spouse, or any representation by the Participant that he is not married or any
designation of beneficiary) that a distribution in respect of a Participant’s
Combined Account is made to a person who properly qualifies as the Participant’s
Beneficiary, the Plan shall have no further liability with respect to such
Combined Account to the extent of the distribution.

 

ARTICLE 12: TOP-HEAVY PROVISIONS

 

12.1 Application of Article 12

 

The following provisions of this Article 12 shall apply automatically in any
Plan Year in which the Plan is determined to be Top Heavy, and shall override
any inconsistent provisions herein. The determination of whether the Plan is a
Top Heavy Plan in any Plan Year, and the application of these provisions, shall
be interpreted in accordance with the definitions set forth in Section 12.6 and
Section 416 of the Code and the regulations there under.

 

12.2 Top-Heavy Determination

 

(a) For purposes of this Article 12, the Plan is a Top-Heavy Plan with respect
to a Plan Year if, as of the Determination Date for the Plan Year, (1) the Plan
has a Top-Heavy Ratio greater than 60% and is not a member of a Required
Aggregation Group, or (2) the Plan is a member of a Required Aggregation Group
that has a Top-Heavy Ratio greater than 60%.

 

(b) Notwithstanding Subsection (a) above, if the Plan is a member of a
Permissive Aggregation Group with a Top-Heavy Ratio less than or equal to 60%,
it shall not be considered to be a Top-Heavy Plan.

 

(c) Effective for Limitation Years commencing after December 31, 1999, the
provisions of Code Section 416(h) (as defined prior to enactment of PL 104-188)
are no longer applicable to this Plan.

 

12.3 Reserved

 

12.4 Minimum Contributions

 

(a) If the Plan is determined to be a Top-Heavy Plan for a Plan Year, minimum
employer contributions (including forfeitures) shall be made, on behalf of each
Participant who has not separated from service as of the end of the Plan Year
and who is not a Key Employee, of not less than the lesser of the following
percentage of annual Compensation for that Plan Year:

 

  (1) 3%, or

 

55



--------------------------------------------------------------------------------

  (2) the highest percentage at which employer contributions (including
forfeitures and amounts contributed pursuant to a salary reduction agreement)
are made under the Plan for the Plan Year on behalf of a Key Employee.

 

Effective January 1, 2002, Matching Contributions may be counted toward any
minimum contribution requirement under this Section 12.4

 

(b) A Top-Heavy Plan shall not be treated as meeting the requirements of this
Section 12.4 unless the Plan meets such requirements without taking into account
any Social Security contributions or benefits.

 

(c) Notwithstanding subsections (a) and (b) above, this Section 12.4 shall not
apply to any Participant to the extent that such Participant is covered under
any other qualified plan of the Company or a Related Company and such other plan
provides the minimum allocation or benefit requirement applicable to Top-Heavy
plans.

 

12.5 Reserved

 

12.6 Definitions

 

(a) For purposes of this Article 12, the following terms shall have the
following meanings:

 

  (1) “Determination Date” means, with respect to a Plan Year, the last day of
the preceding Plan Year or, in the case of the first Plan Year, the last day of
the Plan Year.

 

  (2) “Key Employee” means any individual considered as such under Section
416(i)(1) of the Code.

 

  (3) “Permissive Aggregation Group” means each plan in the Required Aggregation
Group and any other qualified plan or plans maintained by the Company or a
Related Company if such group of plans, when considered together, would meet the
requirements of Sections 401(a)(4) and 410 of the Code. A terminated plan of the
Company is treated like any other plan of the Company for this purpose if it was
maintained within the last five years ending on the Determination Date for the
Plan Year in question and would, but for the fact that it terminated, be part of
a Required Aggregation Group for such Plan Year.

 

  (4)

“Required Aggregation Group” means, with respect to a Plan Year for which a
determination is being made, (1) this Plan, (2) each other qualified plan of the
Company and any Related Company in which at least one Key Employee is a
participant and (3) any other qualified plan of the Company or any Related
Company that enables any plan described in items (1) and (2) above to meet the

 

56



--------------------------------------------------------------------------------

 

requirements of Section 401(a)(4) or 410 of the Code. A terminated plan of the
Company is treated like any other plan of the Company for this purpose if it was
maintained within the last five years ending on the Determination Date for the
Plan Year in question and would, but for the fact that it terminated, be part of
a Required Aggregation Group for such Plan Year.

 

  (5) “Top-Heavy Ratio” means, with respect to the plans taken into
consideration, a fraction, the numerator of which is the sum of the Key
Employees’ account balances under the applicable defined contribution plans and
the present value of the Key Employees’ accrued benefits under the applicable
defined benefit plans, and the denominator of which is the sum of all
participants’ account balances under the applicable defined contribution plans
and the present value of all participants’ benefits under the applicable defined
benefit plans; provided, however, that if any individual has not received any
compensation from the Employer maintaining an applicable plan (other than
benefits under the plans) at any time during the 5-year period ending on the
Determination Date (effective January 1, 2002, this 5-year lookback shall not
apply), any accrued benefit of such individual (and the account of such
individual) shall not be taken into account. Both the numerator and the
denominator of this fraction are adjusted so as to include distributions made in
the plan year containing the Determination Date or in the four preceding plan
years (effective January 1, 2002, only in-service distributions in preceding
years need be included) and in the case of defined contribution plans, any
contributions due but unpaid as of the Determination Date. The preceding
sentence shall also apply to distributions under a terminated plan that if it
had not been terminated would have been included in the Required Aggregation
Group. The value of account balances and the present value of accrued benefits
will be determined as of the most recent valuation date that falls within or
ends with the 12-month period ending on the Determination date. The account
balances and accrued benefits of an individual who is not a Key Employee but who
was a Key Employee in a prior year will be disregarded. When more than one plan
is being considered, the value of account balances and accrued benefits will be
calculated with reference to the Determination Dates that fall within the same
calendar year. Present values shall be based on reasonable actuarial assumptions
as to interest and mortality. Solely for the purpose of determining if the Plan,
or any other plan included in an aggregation group of which this Plan is a part,
is top-heavy, the accrued benefit of a Participant other than a Key Employee
shall be determined under (1) the method, if any, that uniformly applies for
accrual purposes under all plans maintained by the Company or a Related Company
or (2) if there is no such method, as if such benefit accrued not more rapidly
than the slowest accrual rate permitted under the fractional accrual rate of
Section 411(b)(1)(C) of the Code. In all instances, the calculation of the
Top-Heavy Ratio, and the extent to which distributions, rollovers, and transfers
are taken into account, will be made in accordance with Section 416 of the Code
and the regulations there under, as may be amended.

 

(b) Reserved.

 

57



--------------------------------------------------------------------------------

ARTICLE 13: LIMITATION ON MAXIMUM CONTRIBUTIONS AND BENEFITS

UNDER ALL PLANS

 

Effective for Limitation Years commencing after December 31, 1999, the
provisions of Code Section 415(e) (as defined prior to enactment of PL 104-188)
are no longer applicable to this Plan.

 

ARTICLE 14: RIGHTS, RESTRICTIONS, AND OPTIONS ON COMPANY STOCK

 

14.1 Right of First Refusal

 

Subject to the provisions of the last sentence of this Section, shares of
Company Stock distributed to Participants shall be subject to a “Right of First
Refusal.” The Right of First Refusal shall provide that, prior to any subsequent
transfer, the Participant (or the Participant’s Beneficiary) must first make a
written offer of such Company Stock to the Trust and to the Company at the then
fair market value of such Company Stock, as determined by an Independent
Appraiser. The Trust shall have the first priority to exercise the right to
purchase the Company Stock, and then the Company shall have second priority to
exercise the right. A bona fide written offer from an independent prospective
buyer shall be deemed to be the fair market value of such Company Stock for this
purpose, unless the value per share, as determined by the Independent Appraiser
as of the Valuation Date at the end of the immediately preceding Plan Year, is
greater. The Company and the Trust shall have a total of 14 days (from the date
the offer is first received by the Company or the Trust) to exercise the Right
of First Refusal on the same terms offered by the prospective buyer. A
Participant (or the Participant’s Beneficiary) entitled to a distribution of
Company Stock may be required to execute an appropriate stock transfer agreement
(evidencing the Right of First Refusal) prior to receiving a certificate for
Company Stock. No Right of First Refusal shall be exercisable by reason of any
of the following transfers:

 

(a) The transfer upon disposition of any such shares by any legal
representative, heir or legatee, but the shares shall remain subject to the
Right of First Refusal; or

 

(b) The transfer while Company Stock is listed on a national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934 or quoted on a
system sponsored by a national securities association registered under Section
15A(b) of the Securities Exchange Act of 1934.

 

14.2 Put Option

 

The Company shall issue a “Put Option” to each Participant (or each
Participant’s Beneficiary) who receives a distribution of Company Stock if, at
the time of such distribution, Company Stock is not then readily tradable on an
established market, as defined in Section 409(h) of the Code and the regulations
thereunder. The Put Option shall permit the Participant (or the Participant’s
Beneficiary) to sell such Company Stock at its then fair market value, as

 

58



--------------------------------------------------------------------------------

determined by an Independent Appraiser in accordance with the provisions of
Section 6.9, to the Company after the date the Company Stock is distributed to
the Participant (or the Participant’s Beneficiary). If the Company’s charter or
by-laws restrict ownership of substantially all of the outstanding Company Stock
to employees and the Trust or the Company has elected to be taxed as an ‘S
corporation’ under Code Section 1361, then shares of Company Stock distributed
to or for the benefit of a Participant (or his Beneficiary) must be immediately
sold to the Company in accordance with Section 7.4.

 

14.3 Share Legend; Other Restrictions

 

Shares of Company Stock held or distributed by the Trustee may include such
legend restrictions on transferability as the Company may reasonably require in
order to assure compliance with applicable Federal and state securities laws and
the provisions of this Article 14.

 

Except as otherwise provided in this Section, no shares of Company Stock held or
distributed by the Trustee may be subject to a put, call or other option, or
buy-sell or similar arrangement.

 

14.4 Nonterminable Rights

 

The provisions of this Article 14 are nonterminable, and shall continue to be
applicable to shares of Company Stock even if the Plan ceases to be an employee
stock ownership plan within the meaning of Section 4975(e)(7) of the Code.

 

ARTICLE 15: VOTING AND TENDERING OF STOCK

 

15.1 Voting of Company Stock

 

(a) The voting of Company Stock held in the Trust shall be subject to the
provisions of ERISA and the following provisions, to the extent such provisions
are not inconsistent with ERISA:

 

  (1)

With respect to any corporate matter that involves the voting of Company Stock
with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all of the assets of a trade or business, or such other
transactions that may be prescribed by regulation (and, if the Company has a
registration-type class of securities, all other shareholder voting issues),
each Participant may be entitled to direct the Trustee as to the exercise of any
shareholder voting rights attributable to shares of Company Stock then allocated
to his ESOP Accounts, but only to the extent required by Sections 401(a)(22) and
409(e)(3) of the Code and the regulations there under. For purposes of the
foregoing sentence, each Participant shall be a Named Fiduciary of the Plan as
described in Section 402(a)(2) of ERISA. The Committee shall have the sole
responsibility for determining when a

 

59



--------------------------------------------------------------------------------

 

corporate matter has arisen that involves the voting of Company Stock under this
provision. If a Participant is entitled to so direct the Trustee, all allocated
Company Stock as to which such instructions have been received (which may
include an instruction to abstain) shall be voted by the Trustee in accordance
with such instructions, provided that the Trustee may vote the shares as it
determines is necessary to fulfill his fiduciary duties under ERISA. The Trustee
shall vote any shares as to which no voting instructions have been received at
the direction of the Committee, subject to his fiduciary duties under ERISA.

 

  (2) In all other circumstances, the Trustee shall vote all shares of Company
Stock as directed by the Committee.

 

15.2 Tendering of Company Stock

 

(a) The tendering of Company Stock held in the Trust shall be subject to the
provisions of ERISA and the following provisions, to the extent such provisions
are not inconsistent with ERISA:

 

  (1) In the event of a tender offer or other offer to purchase shares of
Company Stock held by the Trust, the Trustee shall tender or sell the shares as
directed by each Participant (or, if applicable, designated beneficiary or
alternate payee) with respect to shares of Company Stock then allocated to his
ESOP Accounts, subject to the fiduciary duties under ERISA. In all other
circumstances, the Trustee shall tender or exchange shares of Company Stock as
directed by the ESOP Committee. In carrying out its responsibilities under this
Section, the Trustee may rely on information furnished to it by the Plan
Administrator, including the names and current addresses of Participants, the
number of shares of Company Stock allocated to their ESOP Accounts, and the
number of shares of Company Stock held by the Trustee (if any) that have not yet
been allocated.

 

ARTICLE 16: MISCELLANEOUS

 

16.1 Severability

 

If any provision of the Plan is held invalid or unenforceable, its validity or
unenforceability shall not affect any other provisions of the Plan and the Plan
shall be construed and enforced as if such provisions had not been included
therein.

 

16.2 Captions

 

The captions contained herein and the table of contents, if any, prefixed hereto
are inserted only as a matter of convenience and for reference and in no way
define, limit, enlarge or describe the

 

60



--------------------------------------------------------------------------------

scope or interest of the Plan nor in any way shall affect the Plan or the
construction of any provision thereof.

 

16.3 Construction

 

The Plan shall be construed and enforced in accordance with the laws of the
State of Wisconsin (without regard to its conflict of laws provisions), except
to the extent that such laws are preempted by Federal law.

 

*    *    *    *    *

 

61



--------------------------------------------------------------------------------

EXHIBIT A

 

APPLETON PAPERS RETIREMENT SAVINGS AND

EMPLOYEE STOCK OWNERSHIP PLAN

 

(As Amended Through July 31, 2002)

 

EGTRRA PROVISIONS

 

1. Adoption and effective date of Exhibit A. This Exhibit A to the Plan is
adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (‘EGTRRA’). This Exhibit is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidelines issued thereunder. Except as otherwise provided, this
Exhibit shall be effective as of the first day of the first plan year beginning
after December 31, 2001.

 

2. Supersession of inconsistent provisions. This Exhibit shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Exhibit.

 

SECTION 1. INCREASE IN COMPENSATION LIMIT

 

The annual Covered Compensation of each Participant taken into account in
determining allocations for any Plan Year beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. Annual Covered Compensation
means compensation during the Plan Year or such other consecutive 12-month
period over which compensation is otherwise determined under the Plan (the
determination period). The cost-of-living adjustment in effect for a calendar
year applies to annual compensation for the determination period that begins
with or within such calendar year.

 

SECTION 2. DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

 

1. Effective date. This Section shall apply to distributions made after December
31, 2001.

 

2. Modification of definition of eligible retirement plan. For purposes of the
direct rollover provisions in Section 7.12(b)(2) of the Plan, an eligible
retirement plan shall also mean an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Section
414(p) of the Code.

 

3. Modification of definition of eligible rollover distribution to exclude
hardship distributions. For purposes of the direct rollover provisions in
section 7.12 of the Plan, any amount that is distributed on account of hardship
shall not be an eligible rollover distribution and the distributee

 

Exhibit A

Page 1 of 3



--------------------------------------------------------------------------------

may not elect to have any portion of such a distribution paid directly to an
eligible retirement plan.

 

SECTION 3. ROLLOVERS FROM OTHER PLANS

 

The Committee may, under uniform rules applied on a consistent and
non-discriminatory basis, permit the Trustee to accept Participant rollover
contributions and/or direct rollovers of distributions made after December 31,
2001, from the types of plans specified below:

 

The Plan will accept a direct rollover of an eligible rollover distribution
from:

 

a. a qualified plan described in Section 401(a) or 403(a) of the Code, excluding
after-tax employee contributions.

 

b. an annuity contract described in Section 403(b) of the Code, excluding
after-tax employee contributions;

 

c. an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.

 

The Plan will accept a participant contribution of an eligible rollover
distribution from:

 

a. a qualified plan described in Section 401(a) or 403(a) of the Code, excluding
after-tax employee contributions.

 

b. an annuity contract described in Section 403(b) of the Code, excluding
after-tax employee contributions.

 

c. an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.

 

Participant Rollover Contributions from IRAs:

 

The Plan will accept a Participant rollover contribution of the portion of a
distribution from an individual retirement account or annuity described in
Section 408(a) or 408(b) of the Code that is eligible to be rolled over and
would otherwise be includible in gross income.

 

This Section 3 shall be effective as of January 1, 2002.

 

SECTION 4. CATCH-UP CONTRIBUTIONS

 

All employees who are eligible to make Elective Contributions under this Plan
and who have attained age 50 before the close of the Plan Year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such catch-up contributions shall
not be taken into account for purposes of the provisions of the Plan

 

Exhibit A

Page 2 of 3



--------------------------------------------------------------------------------

implementing the required limitations of Sections 402(g) and 415 of the Code.
The Plan shall not be treated as failing to satisfy the provisions of the plan
implementing the requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

 

This Section 4 shall be effective as of January 1, 2002.

 

SECTION 5. SUSPENSION PERIOD FOLLOWING HARDSHIP DISTRIBUTION

 

A Participant who receives a Hardship Distribution in calendar year 2001, shall
be prohibited from making Elective Contributions and employee contributions
under this and all other plans of the Company for 6 months after receipt of the
distribution or until January 1, 2002, if later.

 

SECTION 6. DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT

 

A Participant’s Elective Contributions, qualified nonelective contributions,
qualified matching contributions, and earnings attributable to these
contributions shall be distributed on account of the Participant’s severance
from employment. However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed. This
Section 6 shall apply for distributions regardless of when the severance from
employment occurred.”

 

* * * * *

 

Exhibit A

Page 3 of 3